 610 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 FedEx Home Delivery, an Operating Division of 
FedEx Ground Package Systems, Inc
. and
 International Brotherhood of Teamsters, Local 
Union No. 671. 
Cases
 34ŒCAŒ012735
 and 
34ŒRCŒ002205 September 30
, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA
, JOHNSON
, AND 
SCHIFFER
 The issue in this case is whether drivers who operate 
out of FedEx Home Delivery
™s Hartford, Connecticut 
terminal are employees covered under Section 2(3) 
of the 
National Labor Relations Act or, instead, are 
independent contractors, excluded from coverage.  
 The Regional Director found the drivers to be statutory 
employees, and following the Union
™s victory in an 
election, certified it as the drivers
™ repres
entative.
1 We 
denied review of that finding. When FedEx Home 

Delivery 
(the Respondent
) refused to recognize and 
bargain with the Union, the General Counsel issued a 

complaint. Ordinarily, we would grant the General 
Counsel
™s motion for summary judgment and
 find that 
the Respondent violated Section 8(a)(5) and (1) of the 
Act.
2 Following our denial of review, however, the U.S. 
Court of Appeals for the District of Columbia Circuit 
held that drivers performing the same job at two FedEx 
Home Delivery facilities 
in Wilmington, Massachusetts
, were independent contractors.
3  FedEx argues that the court
™s holding compels the 
Board to revisit its earlier denial of review. We agree. 
The court
™s decision raises important and timely 
questions about the Board
™s approach i
n independent
-contractor cases. Accordingly, we have reexamined the 

merits of the underlying representation issue.
4 Today, we 
restate and refine the Board
™s approach. 
 1 The Union, International Brotherhood of Teamsters, Local Union 
No. 671, was certified on May 27, 2010
, as the exclusive collective
-bargaining representative of employees in the following appropriate 
unit:
 All contract drivers employed by Respondent at its
 Hartford terminal, 
but excluding drivers and helpers hired by contract drivers, temporary 
drivers, supplemental drivers, multiple
-route contract drivers, package 
handlers, office clerical employees, and guards, professional 
employees and supervisors as de
fined in the Act.
 2 See 
Pittsburgh Plate Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941); 
Sec. 102.67(f) of the Board™s Rules and Regulations.
 3 FedEx Home Delivery v. NLRB
, 563 F.3d 492 (D.C. Cir. 2009).
 4 The Board initially granted the Acting General Counse
l™s 
Motion 
for 
Summary 
Judgment here and found that the Respondent violated the 
Act. 356 NLRB 
39
 (2010). Following the Respondent™s filing of a 
petition for review with the District of Columbia Circuit, the Board 
vacated its decision in an unpublished Orde
r. First, we reaffirm the longstanding position
Šbased on 
the Supreme Court
™s United Insuran
ce decision
5Šthat, 
in evaluating independent
-contractor status 
ﬁin light of 
the pertinent common
-law agency principles,
ﬂ ﬁall of the 
incidents of the relationship must be assessed and 
weighed with no one factor being decisive.
ﬂ6 Consistent 
with Supreme Cou
rt precedent, our inquiry remains 

guided by the nonexhaustive common
-law factors 
enumerated in the 
Restatement (Second) of Agency
 § 220 (1958). 
 Second, we more clearly define the analytical 
significance of a putative independent contractor
™s 
entrepreneuri
al opportunity for gain or loss, a factor that 
the Board has traditionally considered. In this respect, we 

decline to adopt the District of Columbia Circuit
™s recent 
holding, insofar as it treats entrepreneurial opportunity 

(as the court explained it) as a
n ﬁanimating principle
ﬂ of 
the inquiry.
7 In our view, the Board should give weight 
to actual, but not merely theoretical, entrepreneurial 

opportunity, and it should necessarily evaluate the 
constraints imposed by a company on the individual
™s 
ability to pu
rsue this opportunity. Mindful of the 
Supreme Court
™s admonition in 
United Insurance 
that 
ﬁthere is no shorthand formula or magic phrase that can 
be applied to find the answer,
ﬂ8 the Board should 
evaluate
Šin the context of weighing all relevant 
common
-law 
factors
Šwhether the evidence tends to 
show that the putative independent contractor is, in fact, 

rendering services as part of an independent business.
 After careful consideration of the entire record and the 
briefs of the parties, and for the reasons that
 follow, we 
find that FedEx Home Delivery
™s Hartford drivers are 
employees under Section 2(3)
 of the Act
. The 
Respondent thus violated Section 8(a)(5) and (1) 
of the 
Act 
by refusing to recognize and bargain with the Union 
that represents them.
9 I. LEGAL BA
CKGROUND
 Before offering a detailed statement of the facts 
relevant to our inquiry here, we set out the basic, and by 
now uncontroversial, legal principles that govern cases 
like this one.
 Section 2(3) of the Act, as amended by the Taft
-Hartley Act in 1947
, excludes from the definition of a 
covered 
ﬁemployee
ﬂ ﬁany individual having the status of 
an independent contractor.
ﬂ 29 U.S.C. §
 152(3). The 
party asserting independent
-contractor status bears the 
5 NLRB v. United Insurance Co. of America
, 390 U.S. 254 (1968).
 6 United Insurance
, supra, 390 U.S. at 258.
 7 FedEx Home Delivery
, supra
, 563 F.3d at 497.
 8 United Insurance
, supra, 390 U.S. at 258.
 9 Member Miscimarra recused himself and took no part i
n the 
consideration of this case.
 361 NLRB No. 55
                                                                                          FEDEX HOME DELIVERY
 611 burden of proof on that issue. See, e.g., 
BKN
, Inc.
, 333
 NLRB 143, 144 (2001). Accord
: NLRB v. Kentucky 
River Community Care
, 532 U.S. 706, 710
Œ712 (2001) 
(upholding Board
™s rule that party asserting supervisory 
status in representation cases has burden of proof).  
 In applying the independent
-contractor exclus
ion, the 
Board is bound by the Supreme Court
™s decision in 
United Insurance
, supra. There, the Court held that 
ﬁ[t]he 
obvious purpose of [the 1947] amendment was to have 
the Board and the courts apply general agency principles 
in distinguishing between emp
loyees and independent 
contractors.
ﬂ 390 U.S. at 256. The Court acknowledged 
that the application of the common
-law agency test may 
be challenging, given the 
ﬁinnumerable situations which 
arise in the common law where it is difficult to say 
whether a parti
cular individual is an employee or an 
independent contractor.
ﬂ Id. at 258. Nonetheless, the 
Court emphasized that 
ﬁthere is no shorthand formula or 
magic phrase that can be applied to find the answer.
ﬂ Id. 
Instead, the Court stated that 
ﬁall of the 
incidents of the 
relationship must be assessed and weighed with no one 
factor being decisive. What is important is that the total 
factual context is assessed in light of the pertinent 

common
-law agency principles.
ﬂ Id. 
 In identifying the relevant common
-law factors to 
consider in distinguishing between employees and 
independent contractors under the Act, the Board must 
also conform to the Supreme Court decisions that have 
applied the same common
-law test under other 
Federal 
statutes. In those cases, the Co
urt has cited with approval 
the nonexhaustive, multifactor test articulated in the 

Restatement (Second) of Agency
 § 220 (1958), and has 
reiterated that no single factor of that test is 
determinative. See 
Nationwide Mutual Insurance Co. v. 
Darden
, 503 U.S. 
318, 323
Œ324 (1992) (applying 
Employee Retirement Income 
Security Act (
ERISA
)); 
Community for Creative Non
-Violence v. Reid
, 490 U.S. 
730, 740, 751
Œ752 and
 fn. 31 (1989) (Copyright Act). 
Restatement 
§ 220 provides that:
  In determining whether one acting 
for another is a 
servant or an independent contractor, the following 

matters of fact, among others, are considered:
  (a)
 The extent of control which, by the agreement, the 
master may exercise over the details of the work.
  (b)
 Whether or not the one employed is en
gaged in a 
distinct occupation or business.
  (c)
 The kind of occupation, with reference to whether, 

in the locality, the work is usually done under the 
direction of the employer or by a specialist without 

supervision.
  (d)
 The skill required in the particular occu
pation.
  (e)
 Whether the employer or the workman supplies 

the instrumentalities, tools, and the place of work 

for the person doing the work.
  (f)
 The length of time for which the person is 
employed.
  (g)
 The method of payment, whether by the time or by 
the job.
  (h)
 Wheth
er or not the work is part of the regular 

business of the employer.
  (i)
 Whether or not the parties believe they are creating 

the relation of master and servant.
  (j)
 Whether the principal is or is not in the business.
  Following Supreme Court precedent, the Board has 
applied the 
Restatement
 factors, with no one factor being 
determinative. The Board
™s seminal decision in this area 
is 
Roadway Package System
, 326 NLRB 842 (1998) 
(Roadway III)
. There, the full Board rejected
 the notion 
that the predominant factor in its independent
-contractor 
analysis is whether an employer has a 
ﬁright to control
ﬂ the manner and means of the work performed by an 
individual. 326 NLRB at 850. Such an approach, the 
Board found, was foreclosed b
y the Supreme Court
™s 
teachings. 
Roadway 
laid out the following principles for 
evaluating independent
-contractor status: (1) all factors 
must be assessed and weighed; (2) no one factor is 
decisive; (3) other relevant factors may be considered, 
depending on
 the circumstances; and (4) the weight to be 
given a particular factor or group of factors depends on 
the factual circumstances of each case. Since 1998, the 

Board has uniformly adhered to this analytical 
approach.
10  10  See, e.g.,
 Lancaster 
Symphony Orchestra
, 357 NLRB 
1761, 1763
 (2011); 
St. Joseph News
-Press
, 345 NLRB 474, 477
Œ478 (2005). 
Indeed, the Board has continued to repudiate efforts to give primary 
emphasis to any factor in ev
aluating an individual™s status. See 
St. 
Joseph News
-Press
, supra, 345 NLRB at 478; 
Argix Direct
, Inc.
, 343 
NLRB 1017, 1020 fn. 14 (2004); 
Slay Transportation
 Co.
, 331 NLRB 
1292, 1293 (2000)
. The Board has similarly reiterated that the list of 
Restatement factors ﬁis not exhaustive, and the same set of factors that 

was decisive in one case may be unpersuasive when balanced against a 

different set of opposing factors in another case.ﬂ 
Lancaste
r Symphony
, supra at 
1763
.                                               DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 612 In addition to the factors set forth in
 Restatement
 § 220, the Board has considered, as one factor among the 
others, whether putative contractors have 
ﬁsignificant 
entrepreneurial opportunity for gain or loss.
ﬂ11 Related to 
this question, the Board has assessed whether purported 

contractors have
 the ability to work for other 
companies,
12 can hire their own employees,
13 and have a 
proprietary interest in their work.
14 As we will explain, 
however, we do not share the view of the District of 
Columbia Circuit that, over time, the Board has come to 
treat
 entrepreneurial opportunity as the decisive factor in 
its inquiry.
 We turn now to the factual background of this case.
 II. FACTUAL BACKGROUND
 FedEx Ground Package Systems comprises two 
operating divisions: FedEx Ground Delivery, which 
primarily serves 
business customers, and FedEx Home 
Delivery, which primarily serves residential customers. 

FedEx Home Delivery (FedEx, hereafter) was 

established around 1998, when FedEx Corporation 
acquired Roadway Package System, Inc.
15 At the time of 
the hearing, FedEx H
ome Delivery operated around 500 
terminals with about 4000 drivers nationwide. In this 

proceeding, the Union seeks to represent about 20 FedEx 
drivers who work out of the Respondent
™s Hartford 
terminal. 
 The Hartford terminal, which was established in 
Marc
h 2000, operates from Tuesday through Saturday 

and covers areas in northern Connecticut. Within this 

territory, FedEx maintains about 26 primary service areas 
or routes. FedEx assigns each route to a driver; the routes 
generally correspond to different zip
 codes. At the time 
of the hearing, 18 of these routes were assigned to single
-route drivers, 2 routes were open, and the remaining 
11 Roadway III
, supra, 326 NLRB at 851; 
Dial
-A-Mattress Operating 
Corp.
, 326 NLRB 884, 891 (1998); 
Roadway Package System
, 288 
NLRB 196, 198 (1988). See also 
Standard Oil Co
., 230 NLRB 967, 
971 (1977) (finding that ﬁall meaningful
 decisions of an entrepreneurial 
nature which affect profit or risk of loss are controlled by the 
Companyﬂ).
 12 See 
C.C. Eastern
, Inc.
, 309 NLRB 1070, 1070
Œ1071 (1992), enf. 
denied 60 F.3d 855 (D.C. Cir. 1995); 
Stamford Taxi
, Inc.
, 332 NLRB 
1372, 1373 (2000
). 
 13 See 
C.C. Eastern, 
supra
, 309 NLRB at 1071; 
Slay Transportation
, supra, 331 NLRB at 1294. 
 14 See 
Roadway III
, supra, 326 NLRB at 853.
 15 In three previous decisions, the Board found Roadway Package 
System drivers to be statutory employees. See 
Roadway 
Package 
System I
, 288 NLRB 196 (1988); 
Roadway Package System II
, 292 
NLRB 376 (1989), enfd. 902 F.2d 34 (6th Cir. 1990); 
Roadway 
Package System III
, 326 NLRB 842 (1998). 
 routes were assigned to three multiple
-route drivers 
whom the Union does not seek to represent.
16  A. Recruitment and Trainin
g FedEx holds nationwide job fairs and runs 
advertisements seeking drivers. After a candidate 
completes a job application, FedEx reviews her driving 

and criminal records pursuant to Department of 
Transportation (DOT) regulations. FedEx requires 
candidates 
with acceptable records to take a physical 
exam and pass a DOT
-required drug test. If successful, 
FedEx hires candidates as temporary drivers through 
Kelly Services, a temporary agency. Temporary drivers 
are required to undergo a physical examination by a 
FedEx
-approved physician and complete a DOT
-required 
driver
-training course administered by FedEx at no cost. 
FedEx pays temporary drivers for time spent in training, 

which includes 5 days of classroom training, 4 days of 
behind
-the
-wheel instruction
, and 
5 days accompanying 
managers as they make deliveries. The classroom 
segment covers how to load packages into a vehicle, use 
the package scanner, read road plans, and leave packages 
for residents who are not home. Following training, the 
new hires may conti
nue as temporary drivers, who assist 
permanent drivers and cover existing and open routes as 
necessary, or they may acquire vehicles and become 
permanent drivers, whose status is at issue here.
 B. Operating Agreement
 Prospective drivers who have completed 
training and 
have acquired a vehicle are presented with FedEx
™s 
Standard Contractor Operating Agreement
 (the 
Agreement)
. The Agreement, which spells out the 
respective rights and obligations of each party, is used by 
FedEx on a nationwide basis; it covers 
topics such as 
equipment requirements, vehicle operations, insurance 

coverage, compensation, and termination of services. The 
Hartford terminal manager reviews the Agreement with 
prospective Hartford drivers and allows them to review 

the Agreement independ
ently with a lawyer, accountant, 
or other person of their choosing. At the outset, the 

Agreement states that a driver provides services for 

FedEx 
ﬁstrictly as an independent contractor, and not as 
an employee of FHD for any purpose.
ﬂ With two 
exceptions, p
rospective drivers do not have the ability to 
negotiate over the terms of the Agreement. Drivers may 

negotiate over which particular route is assigned to them, 
and over one aspect of their compensation: the 
Temporary Core Zone Density Settlement, described
 16 In addition, FedEx employs an unspecified number of temporary 
and supplemental dri
vers, who among other things, cover the open 
routes. These drivers are also excluded from the petitioned
-for unit.
                                                                                          FEDEX HOME DELIVERY
 613 more fully below. Otherwise, the Agreement is presented 
on a take
-it-or-leave
-it basis to all drivers. The 
Agreement gives drivers the option of incorporating as a 
business; at the time of the hearing, three Hartford 
drivers had incorporated.
 FedEx typica
lly makes unilateral changes to the 
Agreement once a year after which drivers are given 30 

days
™ notice to review the changes and sign the modified 
agreement. Drivers may choose to enter into a 1
-year or 
2-year Agreement, which is automatically renewed for
 successive 1
Œyear periods after the expiration of the 
initial term, unless either party provides the other with 30 
days
™ notice of nonrenewal. FedEx has the right to 
terminate the Agreement without notice if the Hartford 
terminal closes, there is a declin
e in business, or the 
driver breaches the Agreement by engaging in 

misconduct, reckless or willful negligent operation of 
equipment, or failure to perform her contractual 
obligation. In the event of a dispute over a termination 

decision, the Agreement prov
ides for arbitration. Drivers 
are required to place $500 in an escrow account 
controlled by FedEx to cover any debts owed to FedEx 
when the Agreement is terminated. The Agreement also 

enumerates 25 specific unsafe driving acts or omissions 
for which FedEx 
may suspend the driver.
 C. Vehicles
 In order to service their routes, drivers must purchase a 
van or truck that FedEx deems appropriate. Although the 
Agreement does not specify the make or size of a 

driver
™s vehicle, it provides that the vehicle is subject
 to 
FedEx
™s ﬁdetermination of its suitability for the service 
called for.
ﬂ The Regional Director found that most 
Hartford terminal drivers purchase their vehicles from a 
local or national truck dealer, or from a current driver 
looking to relinquish her rou
te. FedEx provides drivers 

with the names of local and national dealers, but drivers 
are not obligated to purchase or lease their vehicles from 
those sources. FedEx also maintains a web database 
listing the names and contacts for all current drivers who 
are seeking to sell their vehicles. Drivers negotiate the 
terms of all vehicle sales without FedEx
™s involvement. 
FedEx does not provide financing or guarantee loans 

obtained by drivers, but it does provide drivers with the 
names of lenders, whom drivers are
 not obligated to 
patronize.
 FedEx requires that the vehicles be white, have a 
backing camera, and be maintained in a clean condition, 
free of damages or extraneous markings. Pursuant to 

DOT regulations, and to foster brand recognition, FedEx 
requires all 
vehicles to display the FedEx logo, which is 
larger than the DOT minimum size. Drivers can opt to 
have FedEx paint its logo onto the vehicle, or purchase a 
removable magnetic logo; FedEx directs drivers to a 
particular business for applying the logo to the
 vehicles. 
Drivers who operate vehicles of a certain size must 
install, at their own expense, a shelving system that 
prevents packages from getting crushed during delivery. 
Pursuant to DOT regulations, drivers must submit daily 
driver logs and vehicle insp
ection reports, and the 
vehicles must pass an annual safety inspection.
 Drivers bear all expenses in operating their vehicles, 
including costs of repair, maintenance, fuel, oil, taxes, 

tires, insurance, and license fees. In order to track the 

vehicle
™s fit
ness, FedEx requires drivers to submit a 
monthly maintenance form noting the vehicle
™s tire tread 
depth and attaching any receipts for maintenance and 
completed repair work. If a vehicle becomes inoperable 
for any length of time, drivers are required to pr
ovide a 
suitable alternative at their expense; drivers generally 
rent replacement vehicles from a national car rental firm 

such as Enterprise.
 The Agreement provides that, while the vehicle is in 
the service of FedEx, 
ﬁit shall be used by [the driver] 
excl
usively for the carriage of the goods of FHD, and for 
no other purpose.
ﬂ At all other times, drivers may use 
their vehicles for other commercial or personal purposes, 

provided they remove or mask FedEx
™s logos. The 
Regional Director found no evidence that 
any driver at 
the Hartford terminal had ever used her vehicle for other 
commercial purposes.
 D. Route Acquisition 
 Individuals who are interested in becoming permanent 
drivers may obtain routes from FedEx. FedEx does not 

sell routes; rather, if FedEx has a
 vacant or open route, it 
provides that route at no cost to a prospective driver or 

an existing driver who is seeking a different or additional 

route. Routes become available if the previous driver of a 
route resigns or is terminated, or if FedEx creates a
 new 
route. Drivers may also acquire routes from existing 
drivers, who are permitted under the Agreement to 
convey their routes, as described below. The Agreement 
states that drivers have a 
ﬁproprietary interest
ﬂ in their 
assigned routes.
 Each Agreement in
cludes an addendum that sets forth 
the specific route to be serviced by the driver. The 
Agreement provides that 
ﬁas the customer base and 
package volume in the Primary Service Area increases, 
the geographic size of the area which Contractor will be 
able to
 serve with the Equipment can be expected to 
decrease.
ﬂ The Agreement thus permits FedEx, with 5
 days
™ written notice, to unilaterally reconfigure any 
driver
™s route in order to 
ﬁtake account of customer 
service requirements,
ﬂ such as addressing a growing 
or 
shrinking customer base in that area. During the 5
-day 
  DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 614 notice period, the driver has the opportunity to 
demonstrate that she can meet the level of service called 

for in the Agreement. FedEx may then reconfigure the 
route if it determines that the driver
 has failed to make 
such a demonstration. If a reconfiguration reduces the 
average number of packages on a driver
™s route, that 
driver will be compensated for the lost work under a 

formula set forth in the Agreement.
 E. Business Support Package
 Drivers 
have the option to purchase FedEx
™s Business 
Support Package (BSP) at a cost of $4.25 per day; if 

purchased, the cost is deducted from the driver
™s compensation. The BSP includes various items that 

drivers need to make deliveries: uniform and 

identificatio
n badges bearing FedEx
™s name; vehicle 
decals bearing FedEx
™s logo; a scanner and related 
communications equipment; mapping software; driver 
assistance programs; and a weekly vehicle washing 
service necessary to comply with both government 

regulations on w
aste water runoff and with contractual 
standards. Although drivers are free to purchase these 
required goods and services elsewhere, there is no 
evidence that any Hartford
-based driver has ever done so, 
or that all components of the BSP would even be 
avail
able for purchase elsewhere.
 F. Duties and Responsibilities
 The Agreement requires that drivers make their 
vehicles available for delivery from Tuesday through 
Saturday. The process of package delivery from the 

Hartford facility begins when FedEx
™s three t
railers 
arrive from its New Jersey and Connecticut hubs 

between 4 and 6:30 a.m. During that period, FedEx
™s 
package handler employees sort, scan, and assemble 
approximately 3000 daily packages onto pallets (during 
peak periods, the number of daily packages
 swells to 
around 9000). Most Hartford
-based drivers arrive at the 
terminal between 6 and 7 a.m. and begin loading the 

packages from the pallets onto their respective vehicles. 
Drivers use scanners to report their on
-duty time and to 
scan each loaded packa
ge; once they have finished 
loading, drivers report to the Respondent
™s terminal 
managers, who close the route by resetting the scanner. 
Managers also provide each driver with a route manifest 
and turn
-by-turn instructions that list the driver
™s stops 
and 
suggest a delivery sequence. Drivers are not 
obligated to follow the suggested sequence; in fact, they 
can and do deliver packages in any order and by any 
route they choose.
 The Agreement compels drivers to deliver all packages 
assigned to their route on t
he same day the packages 
arrive at the Hartford terminal. In making the deliveries, 
drivers must meet FedEx
™s nationwide standard of 
providing services in a way that 
ﬁcan be identified as 
being part of the [Respondent
™s] system.
ﬂ This means 
that drivers mu
st: wear FedEx
™s uniforms and badges, 
maintained in good condition; present personal 
appearances consistent with FedEx
™s standards; and 
leave packages for recipients not at home in accordance 
with FedEx
™s protocols. Drivers are also discouraged 
from delive
ring packages after 8 p.m.
  Upon completing each delivery, a driver is required 
by FedEx to input information regarding the delivered 

package, including the identification of the person who 
signed for the package, into the scanner. The scanned 
information 
tracks the movement of packages and is 
instantly transmitted to FedEx. When drivers go off
-duty, 
they must enter their off
-duty time into the scanner. They 
must also submit a daily delivery report to FedEx that 

indicates whether they failed to deliver any 
of the 

packages assigned to their route. FedEx uses these 
reports to determine if drivers are failing to provide 
proper service and if so, whether termination of a 
driver
™s contract is warranted.
 Drivers must follow specific protocols for deliveries if 
the
 recipient is not home; if they fail to adhere to 
protocols, fail to obtain a required signature, or release a 
package to the incorrect address, they may be liable for 
the loss of the package. FedEx maintains the right to 
conduct up to four driver audits p
er year during which a 

manager rides along with a driver to verify that the driver 
is meeting customer service standards and protocols. 
FedEx also maintains the right to conduct two customer 

service rides annually, during which a manager rides 
along for a 
day to evaluate the driver
™s customer contacts 
and driving methods, and may suggest operational 
improvements to the driver related to package loading, 
delivery sequencing, scanning practices, and other 
responsibilities. The manager also evaluates whether t
he 
driver has an appropriate workload and rates the driver
™s performance in areas such as professional appearance 
and customer courtesy. FedEx may memorialize these 
evaluations and rely on them in deciding whether to 

terminate a driver
™s agreement.
 Aside f
rom requiring drivers to deliver all packages on 
the same day they arrive at the terminal, drivers have 

discretion to operate their routes and perform deliveries 
in the sequence and manner they see fit. FedEx does not 
have the authority to direct drivers r
egarding their 
specific hours of work, whether or when they take 
breaks, the order in which they make deliveries, or other 
details of their work. Drivers are free to use their vehicles 
to perform personal duties during the day, and most park 
their vehicles
 at their homes at night. 
  FEDEX HOME DELIVERY
 615 FedEx retains the right to adjust the volume of a 
driver
™s daily deliveries. Any day when the volume of 
packages on a driver
™s route exceeds the volume that she 
can be reasonably expected to timely deliver, FedEx may 
reassign pac
kages to another driver. FedEx also 
maintains a practice known as 
ﬁflexing
ﬂ whereby the 
terminal manager adjusts the number of packages 

delivered by each driver by directing drivers to deliver 

packages to locations outside of their route; this occurs 
when 
a driver has an excessive number of packages or 
FedEx needs to cover a regularly
-assigned route because 
of illness or other reasons. A driver may not reject 
ﬁflexed
ﬂ packages assigned to her. Drivers, without 
FedEx
™s permission, may 
ﬁflex
ﬂ packages to each
 other, 
principally to drivers who service adjacent routes. 
 Drivers play no role in generating customers or 
establishing prices to be charged to customers; instead, 

customers contact FedEx to arrange a delivery and 
FedEx exclusively sets delivery prices, 
which are quoted 
and charged to customers. Customer complaints about 
drivers are directed to FedEx and are investigated by 
managers at the Hartford terminal.
 G. Compensation
 Under the Agreement, FedEx unilaterally determinates 
drivers
™ rates of compensation and pays them with a 
weekly settlement check that is based on, among other 
things, the number of packages delivered, the number of 
stops made, the distance traveled, and the number of 
days a driver
™s vehicle is available to provide s
ervice. 
FedEx also pays various bonuses to drivers, including a 
quarterly bonus for drivers who service two or more 
routes; a quarterly service bonus based on years of 
service; a bonus for meeting certain accuracy goals; and 
a group bonus if all drivers at
 the terminal meet an 
inbound service goal for the period. In addition, the 
settlement check includes a Temporary Core Zone 
Density payment ranging from $27 to $127 daily to 
drivers who service routes where customer density and 
package volume are still dev
eloping. The record does not 
indicate a typical or average income for Hartford drivers.
 FedEx provides other financial support to drivers. For 
instance, if fuel prices rise substantially, the Agreement 
provides that FedEx will pay drivers a fuel/mileage 
settlement of up to 10 cents per mile depending on fuel 
prices within a 
5-mile radius of the terminal. The 
Agreement also authorizes FedEx to pay certain vehicle
-related 
ﬁlicenses, taxes and fees
ﬂ on behalf of each 
driver; it then deducts those expenses from
 the driver
™s 
compensation. In order to encourage drivers to 
accumulate a fund to cover vehicle maintenance 
expenses and other costs of operation, FedEx maintains 
and pays interest on a Service Guarantee Account into 
which the drivers can deposit money. Fo
r each quarter in 
which a driver
™s average balance in the account is $500 
or more, FedEx contributes $100. The Regional Director 
found that FedEx also periodically assists drivers with 
other vehicle
-related issues, including lending drivers 
money for 
repairs, and intervening on behalf of drivers 
involved in repair and warranty disputes.
 FedEx does not provide drivers with any fringe 
benefits, such as vacations or paid holidays, nor does it 
withhold taxes from their settlement checks. Most 
Hartford driv
ers participate in FedEx
™s time
-off program, 
under which FedEx makes available approved drivers to 
service the routes of permanent drivers while they are on 
vacation. 
 H. Insurance
 The Agreement requires that drivers carry three forms 
of insurance in types
 and amounts specified by FedEx: 
(1) general liability insurance; (2) deadhead insurance, 

which insures drivers against damages they incur while 
operating their vehicles for personal use; and (3) work 
accident insurance, which is akin to workers
™ compensat
ion coverage. Failure to maintain any of these 
constitutes a contractual breach that could lead FedEx to 
terminate the Agreement. DOT regulations require that 
FedEx carry insurance for property damage, personal 
injuries, cargo loss, or damage caused by its
 vehicles or 
its drivers
™ vehicles. FedEx maintains a self
-insured 
general liability program that indemnifies it and its 
drivers against such claims resulting from the operation 
of equipment in connection with FedEx
™s business. 
FedEx does not charge driver
s for the cost of general 
liability insurance, but all drivers are responsible for the 
first $500 in damages resulting from the operation of 
their vehicles; after 1 year, that amount is reduced to 

$250, and after 2 years, it is eliminated altogether. Drive
r indemnification does not occur if the driver engages in 
willfully negligent or intentional misconduct, or if she 

fails to comply with FedEx
™s safe driving program 
standards. Drivers are responsible for maintaining both 
deadhead insurance and work acciden
t insurance at their 
own expense. FedEx has a relationship with Protective 
Insurance, which will provide drivers with the required 
insurance; if the drivers choose to insure through 
Protective, FedEx deducts insurance premiums from 
their settlement checks.
 The record shows that drivers 
frequently obtain insurance through Protective because it 

offers rates that are significantly lower than the rates 

drivers can obtain elsewhere on their own.
 I. Entrepreneurial 
Opportunities
 In arguing that Hartford drivers a
re independent 
contractors, FedEx relies heavily on what it identifies as 
  DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 616 three specific entrepreneurial opportunities: (1) drivers
™ ability to hire other drivers; (2) drivers
™ ability to sell 
routes; and (3) drivers
™ ability to operate multiple routes. 
 1. Hiring of supplemental drivers and helpers
 Single
-route drivers need not personally perform all of 
their contractually
-obligated deliveries. Instead, a driver 
may hire another DOT
-qualified and Respondent
-approved driver, typically one of FedEx
™s tempora
ry 
drivers or another permanent driver, to perform her 
deliveries. If the volume of deliveries on a driver
™s route 
is beyond the capacity of a single vehicle, the driver may 
choose to lease a second vehicle, referred to as a 
supplemental vehicle, and hire 
a supplemental driver to 
fulfill the route
™s demands. The Regional Director found 
that at least half of the Hartford drivers have used 
supplemental vehicles and drivers, usually during the 
peak holiday season. Drivers may also hire helpers who 
ride alongsi
de the driver and assist in delivering 
packages. Helpers
™ employment terms and conditions are 
negotiated exclusively between the driver and the helper. 

At the time of the hearing, only one Hartford driver had 
ever employed a helper.
 2. Route sales
 Drivers 
may also sell their routes to buyers deemed 
qualified by FedEx and willing to enter into the 
Agreement with FedEx 
ﬁon substantially the same terms 
and conditions
ﬂ as the original driver. Although drivers 
need not receive FedEx
™s permission regarding a pend
ing 
route sale, FedEx must be notified once the sale is 

complete so that the buyer can sign the Agreement. 
FedEx is not involved in the negotiations between the 
parties, but it retains the right to approve the individual 
acquiring the route. The Regional D
irector found that the 
overwhelming majority of drivers acquired their routes 
from FedEx or from a previous driver at no cost for the 

route itself. For example, in some instances, the former 
driver merely relinquished her route at no cost to the new 
driver
, or sold her vehicle to the new driver, but did not 
receive further consideration for conveying the route 

itself. The record indicates that there had been only two 
route sales at the Hartford terminal since it opened in 
2000. If a driver wishes to give up
 her route but cannot 
find any takers, she must relinquish her route to FedEx 
for no compensation.
 3. Multiple
-route operators
 Finally, drivers have the right to obtain and operate 
multiple routes; supplemental routes can be obtained 
from FedEx or another 
driver. To service an additional 

route, the driver acquires an additional vehicle and either 
hires her own driver to regularly service the route, or 
contracts with one of FedEx
™s temporary drivers. All 
hired drivers must be DOT
-qualified and approved by 
FedEx. Hired drivers must follow all of the applicable 
work rules and protocols, including using the package 
scanner and wearing FedEx
™s uniform and badge while 
making deliveries. Multiple
-route operators have sole 
authority to hire and dismiss their drivers
, to supervise 
them, and determine the terms and conditions of their 
relationship with their drivers, including hours, bonuses, 
and approval of time
-off requests. Multiple
-route 
operators are responsible for paying their drivers
™ compensation, and for all 
expenses associated with hiring 
drivers, such as the cost of training, exams, employment 
taxes, and accident insurance. If FedEx learns of delivery 
problems with one of the hired drivers, it has the 
contractual right to pursue the matter with the multiple
-route operator. The Regional Director found that, since 

the Hartford terminal opened in 2000, a total of six 
drivers have operated multiple routes; at the time of the 

hearing, three drivers were operating multiple routes. 
Here, however, the Union does not 
seek to represent 
multiple
-route drivers, or the drivers that they hire.
 III. THE REGIONAL DIRECTO
R™S DECISION
 The Regional Director found that FedEx failed to 
establish that its drivers are independent contractors. At 

the outset, the Regional Director ind
icated that, 
consistent with Board precedent, he would apply the 
common
-law agency test and consider all the incidents of 
the individuals
™ relationship with the employing entity. 
Using this approach, the Regional Director relied on the 
following factors in
 finding the drivers to be employees: 
(1) FedEx exercises substantial control over details of 
drivers
™ job performance; (2) drivers perform a regular 
and essential part of FedEx
™s business; (3) drivers do not 
need significant skill or experience to perform
 delivery 
functions; (4) FedEx provides drivers with necessary 
instrumentalities, tools, and workplace; and (5) FedEx 
unilaterally establishes compensation rates for all drivers. 
 The Regional Director acknowledged that several 
factors, such as drivers
™ obligation to purchase their own 
vehicles and drivers
™ discretion over delivery schedules, 
supported finding independent
-contractor status. He 
noted, however, that the same factors were present in 
Roadway III
, supra, where the Board, in substantially 
simi
lar circumstances, found them insufficient to satisfy 
the employer
™s burden. Finally, the Regional Director 
rejected FedEx
™s argument that drivers
™ options to 
operate multiple routes and sell their routes established 
independent
-contractor status. Regardin
g drivers
™ option 
to operate multiple routes, the Regional Director found 
that the record did not indicate that drivers incurred an 
entrepreneurial risk in choosing to operate more than one 

route, nor did the record show that multiple
-route drivers 
 FEDEX HOME DELIVERY
 617 realize
d a greater net per
-route profit than single
-route 
drivers. He also noted that none of the drivers in the 
petitioned
-for unit are multiple
-route drivers. 
 In addition, the Regional Director discounted the 
import of drivers
™ right to sell their routes, noti
ng that 
routes originating out of the Hartford terminal are 
available from FedEx at no cost or in conjunction with a 
vehicle sale. Moreover, drivers are required to sell only 

to buyers approved by FedEx and willing to enter into 
the Standard Contractor Ope
rating Agreement. Finally, 
he observed that there had been only two route sales 
since the Hartford terminal opened in 2000, an 
insufficient number to support independent
-contractor 
status. 
 In light of all the record evidence, the Regional 
Director conclud
ed that FedEx failed to establish that its 
drivers are independent contractors.
 IV. ANALYSIS
 FedEx contends that the District of Columbia Circuit
™s 
holding, on 
ﬁvirtually identical
ﬂ facts, that FedEx Home 
Delivery drivers in Wilmington, Massachusetts
, were
 independent contractors requires the Board to reach the 
same result here. We acknowledge that the court
™s 
decision cannot be squared with the Regional Director
™s 
determination here. But, after careful consideration, we 
decline to adopt the court
™s interpr
etation of the Act.  
 Nothing in the text of the Act, or its legislative history, 
speaks directly to the precise issue in this case: how to 

interpret and apply common
-law agency principles in 
distinguishing between employees and independent 
contractors and
 so determining statutory coverage under 
Section 2(3)
 of the Act
. Notably, the Supreme Court has 
held that the 
ﬁtask of defining the term 
‚employee
™ is one 
that 
‚has been assigned primarily to the agency created 
by Congress to administer the [National Labo
r Relations] 
Act,
ﬂ the Board. 
Sure
-Tan, Inc. v. NLRB
, 467 U.S. 883, 
891 (1984), quoting 
NLRB v. Hearst Publications, Inc.
, 322 U.S. 111, 130 (1944). In turn, the Court has applied 
the principle of 
Chevron
17 deference to the Board
™s 
interpretation of at leas
t one exclusion from employee 
coverage in Section 2(3) of the Act.
18 Finally, in 
United 
Insurance
, supra, a pre
-Chevron 
decision, the Court 
described the independent
-contractor inquiry as 
involving the 
ﬁapplication of law to facts
ﬂ and held that 
the Board
™s determination should not be rejected by a 
17 Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc.
, 467 U.S. 837 (1984).
 18 Holly Farms Corp. v. NLRB
, 517 U.S. 392 (1996) (uph
olding as 
reasonable Board™s interpretation of ﬁagricultural laborerﬂ exclusion); 
Bayside Enterprises, Inc. v. NLRB
, 429 U.S. 298 (1977)(same).  
 reviewing court so long as the Board 
ﬁmade a choice 
between two fairly conflicting views.
ﬂ 390 U.S. at 260.
  In 
FedEx Home Delivery
, in contrast, a divided panel 
of the court concluded that it would not 
ﬁgrant gr
eat or 
even 
‚normal
™ deference to the Board
™s status 
determinations
ﬂ ﬁbecause the line between worker and 
independent contractor is jurisdictional
Šthe Board has 
no authority whatsoever over independent contractors.
ﬂ 563 F.3d at 492. However, as the Supreme
 Court 
subsequently reaffirmed, deferential review does, indeed, 
apply in 
ﬁcases in which an agency adopts a construction 
of a jurisdictional provision of a statute it administers.
ﬂ City of Arlington, Texas v. FCC
, 569 U.S. 
290
 (2013)
.19 Below, we explain w
hy we have chosen not to adopt 
the court
™s interpretation of the independent
-contractor 
exclusion in Section 2(3) of the Act. Neither Supreme 
Court nor Board precedent mandates that position, and 
adopting it would mean a broader exclusion from 
statutory co
verage than Congress appears to have 
intended. To eliminate any uncertainty about the Board
™s 
test and its application going forward, we restate and 
refine our approach. Finally, applying our refined 
formulation of the Board
™s standard, we find that the 
Hartford drivers are employees under the Act, and thus 
conclude that FedEx violated Section 8(a)(5) and (1) 
of 
the Act 
by refusing to bargain with their representative.
 A.
 The 
FedEx Home Delivery 
court stated that the 
common
-law agency test was the 
appropriate legal 
standard. It observed, however, that over the course of 

several recent decisions, the standard had changed its 
focus from the employer
™s right to exercise control over 
the means and manner of the worker
™s performance to 
the 
ﬁsignificant e
ntrepreneurial opportunity for gain or 
loss.
ﬂ 563 F.3d at 497. 
ﬁ[W]hile all the considerations at 
common law remain in play,
ﬂ the court observed, 
ﬁan 
important animating principle by which to evaluate those 

factors in cases where some factors cut one way a
nd 
some the other is whether the position presents the 

opportunities and risks inherent in entrepreneurialism.
ﬂ Id. 
 As we understand the court
™s decision, it treats the 
existence of 
ﬁsignificant entrepreneurial opportunity
ﬂ as 
the overriding consideration
 in all but the clearest cases 
posing the independent
-contractor issue under the Act. 
19 Among the cases cited by the 
City of Arlington
 Court was a 
decision involving the Board, 
NLRB v. City Dispos
al Systems, Inc.
, 465 
U.S. 822, 830 fn. 7 (1984). There, the Court rejected the argument that 
it was not required to defer to the Board™s reasonable interpretation of 
Sec. 7 of the Act inasmuch as its scope was ﬁessentially a jurisdictional 
or legal questi
on concerning the coverage of the Act.ﬂ 
133 S.Ct. at 
1871.
                                                                                           DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 618 Whether or not the Supreme Court
™s decision in 
United 
Insurance
, supra, permits this approach, we do not 
believe that the decision compels it. 
United Insurance
 does not r
eflect the use of a single
-animating principle in 
the inquiry or identify entrepreneurial opportunity as that 
principle. To the contrary, as explained, 
United 
Insurance
 (and subsequent Supreme Court decisions) 
emphasized that 
ﬁall of the incidents of the r
elationship 
must be assessed and weighed with no one factor being 
decisive.
ﬂ 390 U.S. at 258; 
Community for Creative Non
-Violence v. 
Reid
, 490 U.S. at 752. The Supreme Court
™s 
decisions look to the 
Restatement (Second) of Agency
 as 
capturing the common
-law
 standard, and the Restatement 
teaches that the factors enumerated there are 
ﬁall
 considered in determining the question [of employee 

status].
ﬂ20 (Emphasis added.) The Restatement makes no 
mention at all of entrepreneurial opportunity or any 
similar concept
. That silence does not rule out 
consideration of such a principle, but it cannot fairly be 
described as requiring it. At least arguably, the court
™s 
approach is in tension with the admonition of 
United 
Insurance 
that 
ﬁthere is no shorthand formula or magi
c phrase that can be applied to find the answer
ﬂ as to who 
is an employee and who an independent contractor under 
the Act. 390 U.S. at 258.
 In turn, we do not read the Board
™s precedent, as 
grounded in 
Roadway III
, as adopting the position 
reflected in the
 court
™s decision. Indeed, the Board 
decisions cited by the court confirm that the Board has 
adhered to the 
ﬁall incidents of the relationship
ﬂ approach set forth in 
Roadway III
 and earlier cases.
21 The Board has never held that entrepreneurial 
opportunity,
 in and of itself, is sufficient to establish 
independent
-contractor status.
 In 
Corporate Express Delivery Systems
, 332 NLRB 
1522 (2000), enfd. 292 F.3d 777 (D.C. Cir. 2002), the 
Board, 
ﬁweighing all incidents of their relationship with 
the Respondent,
ﬂ found that the owner
-operators who 
delivered packages for the employer were employees 

rather than independent contractors. Id. The Board noted 

that those owner
-operators 
ﬁhad no proprietary interest in 
their routes and no significant opportunity for 

entre
preneurial gain or loss,
ﬂŠbut it did so as part of a 
thorough and balanced accounting of all relevant factors. 
Id. Accordingly, the Board found, among other factors 
routinely considered under the common
-law test, that 
owner
-operators performed an essential
 part of the 
20 Restatement (Second) of Agency
 § 220(1), 
comment c. 
 21 See, e.g.
, Operating Engineers Local 701
 (Lease Co.)
, 276 NLRB 
597, 600
Œ601 (1985); 
Perrysville Coal Co
., 264 NLRB 380, 381 
(1982); 
Kentucky
 Prince Coal Corp
., 253 NLRB 559, 560 (1980). 
 employer
™s business; worked full time and were fully 
trained by the employer; were not permitted to use their 

vehicles to make deliveries for anyone other than the 
employer; were required to wear uniforms and display 
the employer
™s logo; and r
eceived routes, base pay, and 
daily freight allocations that were unilaterally determined 
by the employer. Id. Contrary to the court, the Board did 
not give more weight to entrepreneurial opportunity than 

any of the other factors that it assessed.
22   Simil
arly in 
Arizona Republic
, 349 NLRB 1040 
(2007), another decision on which the 
FedEx Home 
Delivery 
court relied, the Board evaluated entrepreneurial 
opportunity as one factor in its analysis, but gave it no 
special prominence as an 
ﬁanimating principle.
ﬂ Th
e Board found that the newspaper carriers
™ entrepreneurial 
opportunities
Šincluding their ability to operate multiple 
routes, negotiate piece rates, and deliver other products 

while on their routes
Šweighed in favor of independent
-contractor status. But the 
Board gave comparable weight 
to other facts: that the employer did not exercise control 
over details of the carriers
™ work; that the employer did 
not supervise or subject carriers to discipline; that 
carriers provided and maintained their own vehicles and 
tools; and that the parties clearly intended to form an 

independent contractor relationship. Id. at 1043
Œ1046. 
Thus, the Board concluded that 
ﬁthe bulk of the 
evidence
ﬂŠnot merely evidence of entrepreneurial 
opportunity
Šﬁestablishe[d] that the carriers [we
re] 
independent contractors.
ﬂ Id. at 1046. 
 B.
 In examining one exclusion in Section 2(3) of the Act, 
the Supreme Court has observed that 
ﬁadministrators and 
reviewing courts must take care to assure that 

exemptions from NLRA coverage are not so expansivel
y interpreted as to deny protection to workers the Act was 
designed to reach.
ﬂ Holly Farms Corp.
, supra, 517 U.S. 
at 399
 (applying agricultural laborer exclusion). 
Consistent with this admonition, we believe that, within 
the framework of common
-law agency principles, the 
Board should construe the independent
-contractor 
exclusion narrowly. But to be clear, in declining to ad
opt 
22  We do not share the 
FedEx Home Delivery 
court™s view that the 
General Counsel, in defending the Board™s 
Corporate Express
 decision, 
urged the court to focus primarily on entrepreneurial opportunity. The 
Gen
eral Counsel™s brief in that case reiterated the Board™s position that 
ﬁall of the incidents of the work relationship must be assessed and 

weighed with no one factor being decisive.ﬂ 2001 WL 36039100
 (D.C. 
Cir. 2001)
. The General Counsel urged the court to
 consider the 
absence of entrepreneurial opportunities, but only as a single factor. In 
any case, of course, the General Counsel™s position on appeal could not 
substitute for, much less displace, the view of the Board itself. See 
generally 
Securities & Exc
hange Commission v. Chenery Corp.
, 332 
U.S. 194, 196 (1947). 
                                                                                          FEDEX HOME DELIVERY
 619 the view of the court, we do 
not hold that the Board may 
not, or should not, give weight to evidence demonstrating 
that a putative contractor exercises significant 
entrepreneurial opportunity for gain or loss. The Board 
has done so in the past, and we 
will continue to do so. 
We take this opportunity, however, to restate and refine 
the Board
™s approach, in two respects. First, we make 
clear what the Board understands by entrepreneurial 
opportunity: an actual, not merely theoretical, 
opportunity for gain 
or loss. Second, in restating and 
refining our approach, we explain the place of 

entrepreneurial opportunity in the Board
™s analysis, as 
part of a broader factor that
Šin the context of weighing 
all relevant, traditional common
-law factors identified in 
the
 Restatement
Šasks whether the evidence tends to 
show that the putative independent contractor is, in fact, 

rendering services as part of an independent business.
 1. In a decision that preceded 
FedEx Home Delivery
, the 
District of Columbia Circuit observed 
that 
ﬁif a company 
offers its workers entrepreneurial opportunities that they 
cannot realistically take, then that does not add any 
weight to the company
™s claim that the workers are 
independent contractors.
ﬂ C.C. Eastern, Inc. v. NLRB
, 60 
F.3d 855 (D.C. C
ir. 1995). We agree, and we reaffirm 
that principle today.
 The Board has been careful to distinguish between 
actual opportunities, which allow for the exercise of 

genuine entrepreneurial autonomy, and those that are 

circumscribed or effectively blocked by 
the employer. In 
Roadway III
, supra, for instance, the Board rejected the 
employer
™s argument that delivery drivers
™ proprietary 
interest in their routes and their ability to sell their routes 
made them independent contractors. The Board noted 
that the emp
loyer 
ﬁimposed substantial limitations and 
conditions on both . . . features of the driver
™s 
relationship such that neither one retains any significant 

entrepreneurial characteristics.
ﬂ 326 NLRB at 853. 
Specifically, the employer exercised control over 

whe
ther a driver could sell her route, to whom, and under 
what circumstances. Id. In addition, the employer 

retained the right to unilaterally reconfigure all routes, 

and it was unclear whether any drivers had ever realized 
any gain or profit from the sale of
 their routes. Id.
23  Similarly, in 
Slay Transportation
, supra, the Board 
rejected the 
Regional 
Director
™s finding that drivers 
possessed entrepreneurial opportunities via their ability 
to hire drivers and control costs to enhance their income. 

331 NLRB at 
1294. The Board noted that the employer 
23 See also 
Roadway I
, supra, 288 NLRB at 198
Œ199. 
 established and controlled the rates of compensation, 

leaving little room for drivers to increase income through 

their own efforts. Id. Moreover, although drivers were 
permitted to hire other drivers, they could do s
o only at 
the wage rates set by the employer. Id. Accordingly, the 
Board concluded that 
ﬁdespite this theoretical potential 
for entrepreneurial opportunity, the control exercised by 

the Employer over the other aspects of its relationship 

with the owner
-operators severely circumscribes such 
opportunity. In reality, there is little economic inde
-pendence realized by the owner
-operators.
ﬂ Id.
24  The approach taken by the court in 
FedEx Home 
Delivery 
was different. There, the court accepted 
FedEx
™s assertions of
 entrepreneurial opportunity with 
little weight given to these countervailing considerations. 
In finding, for example, that drivers had a genuine 
entrepreneurial opportunity to assign their routes without 
the employer
™s permission, the court relied solely 
on the 
fact that two drivers were able to sell their routes for a 
nominal profit. 563 F.3d at 500. In fact, employees
™ opportunities in this area were significantly constrained: 
drivers could sell only to buyers that the employer 
accepted as qualified; the
 employer awarded routes to 
drivers without charge; and the employer retained the 

unilateral right to reconfigure routes. Nonetheless, the 
court concluded that the drivers
™ ability to assign their 
routes was a 
ﬁsignificant . . . and novel
ﬂ indicator of 
contractor status.  Id.
 The court also relied heavily on the fact that drivers 
were permitted to operate multiple routes. Id. at 499.
25 But the record showed that only three drivers operated 
multiple routes, and that those individuals had been
 excluded from the unit as statutory supervisors. 
Likewise, the court emphasized that drivers could use 
their trucks to conduct business independently of FedEx, 
despite the fact that no current drivers had ever done so, 
and that drivers
™ weekly work commit
ment to FedEx 
would have realistically prevented them from taking on 
extra business during nonwork hours. Id. at 498
Œ499. 
 Insofar as the court
™s decision holds that even a 
showing of theoretical entrepreneurial opportunity 
supports a finding of independen
t-contractor status
Šand, 
indeed, will prove decisive if other factors point in 
conflicting directions
Šwe disagree. Such an expansive 
approach departs from the mainstream of Board 
precedent, lacks clear support in traditional common
-law 
24 See also 
Stamford Taxi
, supra, 332 NLRB at 1373 (finding that 
rules maintained and enforced by the employer ﬁseverely restrict[ed] 
the driver
s™ entrepreneurial opportunities to engage in taxicab business 
independent of the [employer]ﬂ).
 25 Here, of course, multiple
-route drivers are not part of the 
bargaining unit that the Union seeks to represent.
                                                                                           DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 620 principles, and coul
d dramatically broaden the 
independent
-contractor exclusion under the Act. The fact 
that only a small percentage of workers in a proposed 
bargaining unit have pursued an opportunity 
demonstrates that it is not, in fact, a significant aspect of 

their workin
g relationship with the putative employer. 
Indeed, if the day
-to-day work of most individuals in the 
unit does not have an entrepreneurial dimension, the 
mere fact that their contract with the employer would 
permit activity that might be deemed entrepreneu
rial is 
not sufficient to deny them classification as statutory 
employees.
26 For similar reasons, we disagree with the court
™s 
assertion in 
FedEx Home Delivery 
that the Board was 

required to admit and assess systemwide evidence of the 
number of route sales 
and the amount of profit, if any, on 
such sales. We find instead that to be relevant, evidence 

of entrepreneurialism must pertain directly to the 
individuals that the petitioner actually seeks to 
represent.
27 Indeed, our focus on actual opportunity 
demands 
that we assess the specific work experience of 
those individuals in the petitioned
-for unit. Evidence that 
goes only to employees who are outside of the 

petitioned
-for unit is unlikely to have probative value. 
Thus, unless a multifacility or systemwide uni
t is sought, 
evidence regarding the entrepreneurial experience of 
workers at other facilities cannot substantiate or refute 

the entrepreneurial opportunity of the individuals at 
issue.
28 The hearing officer
™s decision here to exclude 
from the record similar
 systemwide evidence of 
entrepreneurial opportunity was fully consistent with his 
26 In 
Arizona Republic
, supra, 349 NLRB at 1045,
 the Board stated 
that ﬁthe fact that many carriers choose not to take advantage of [an] 
opportunity to increase their income does not mean that they do not 
have the entrepreneurial 
potential
 to do so.ﬂ Applying this principle, the 
Board determined that ne
wspaper carriers were independent contractors 
after finding that 363 carriers, or 29 percent of them, had multiple 
routes. Id. at 1045 fn. 6. To the extent that the Board™s approach in 
Arizona Republic
 is inconsistent with today™s holding, it is overruled.
  27 This approach is consistent with the Board™s practice in other 
representation contexts. See, e.g. 
Oakwood Healthcare
, Inc.
, 348 
NLRB 686, 698 (2006) (refusing to consider the supervisory 
characteristics of employees not included in petitioned
-for unit)
; Crittenton Hospital
, 328 NLRB 879 fn. 6 (1999) (same); 
Dayton Tire 

& Rubber Co.
, 206 NLRB 614 fn. 3 (1973), enfd. 503 F.2d 759 (10th
 Cir. 1974) (same). See also 
D&L Transportation
, 324 NLRB 160, 161 
(1997); 
Tele
-Computing Corp.
, 125 NLRB 6 fn. 6 (1959). 
 28 In 
Roadway III
, supra, the Board relied on evidence showing that 
only a small percentage of drivers in the employer™s nationwide system 
had taken advantage of purported entrepreneurial opportunities. For 
instance, the Board noted that only 3 out of Road
way™s 5000 drivers 
nationwide had used their vehicles for other commercial purposes. 326 
NLRB at 851. The Respondent argues that 
Roadway III
 supports the 
consideration of systemwide evidence, but we do not read the decision 
as compelling such consideration
. In any case, for the reasons explained 
here, we have clarified the Board™s approach today.
 duty to 
ﬁprotect the integrity of [the Board
™s] processes 
against unwarranted burdening of the record and 
unnecessary delay
.ﬂ29 Here, systemwide evidence of 
entrepreneurial op
portunity cannot substitute for the 
absence of similar evidence relating to employees in the 

petitioned
-for unit. In any case, as we will explain, even 
if the systemwide evidence that FedEx sought to 
introduce had been admitted and credited, it would not 
affect our ultimate conclusion here, given the weight of 
the record evidence supporting a finding of employee 

status.
30 2. Actual entrepreneurial opportunity for gain or loss, 
then, remains a relevant consideration in the Board
™s 
independent
-contractor inqui
ry. We address here how 
such evidence is to be properly assessed as part of the 

analysis of the traditional common
-law factors. In the 
past, the Board has been less than clear about this point: 

In some cases, entrepreneurial opportunity has been 

analyzed e
xpressly as a separate factor; in others, it has 
been integrated into the Board
™s analysis of other 
factors.
31 The Board has also spoken in terms of the 
ﬁeconomic independence
ﬂ of putative contractors from 
their employing entities.
32 Today, we make clear tha
t entrepreneurial opportunity represents one aspect of a 

relevant factor that asks whether the evidence tends to 
show that the putative contractor is, in fact
, rendering 
services as part of an independent business
.   This formulation is grounded in establi
shed law. In 
United Insurance
, for example, the Supreme Court 
observed that the insurance agents involved did 
ﬁnot 
operate their own independent businesses.
ﬂ 390 U.S. at 
259. And citing 
United Insurance
, the Board in 
Roadway 
III explained that the drivers did not operate an 
independent business but rather 
ﬁperformed functions 
29 Jersey Shore Nursing 
& Rehabilitation Center
, 325 NLRB 603 
(1998). See also 
Bennett Industries
, 313 NLRB 1363, 1363 (1994)
 (ﬁ[I]n order to effectuate the purposes of the Act through expeditiously 
providing for a representation election, the Board should seek to narrow 
the issues and limit its investigation to areas in dispute.ﬂ). 
 30 FedEx faults the Regional Director for ﬁpre
clud[ing] a full and 
complete record,ﬂ and barring FedEx from ﬁproving its case to the 
fullest,ﬂ but it does not explain why systemwide evidence would be 
relevant to the drivers in the petitioned
-for unit.  We believe that the 
Regional Director™s ruling wa
s correct, but at worst, it was harmless 
error, considering the record as a whole.  
 31 See, e.g.
, Lancaster Symphony Orchestra
, supra, 357 NLRB 
1761, 
1763
 (treating entrepreneurial opportunity as a separate factor); 
Pennsylvania Academy of the Fine Arts
, 343 NLRB 846, 846 fn. 1 
(2004) (same). Cf. 
Roadway III
, supra, 326 NLRB at 851
Œ853 
(considered in tandem with other factors); 
Stamford Taxi
, supra, 332 
NLRB at 1373 (same).
 32 Slay Transportation
, supra, 331 NLRB at 1294. 
                                                                                          FEDEX HOME DELIVERY
 621 that are an essential part of one company
™s normal 
operations.
ﬂ 326 NLRB at 851.
33  The independent
-business factor encompasses 
considerations that the Board
 has examined in previous 
cases, including not only whether the putative contractor 
has a significant entrepreneurial opportunity (as defined 
above), but also whether the putative contractor: (a) has a 
realistic ability to work for other companies;
34 (b) ha
s proprietary or ownership interest in her work;
35 and (c) 
has control over important business decisions,
36 such as 
the scheduling of performance; the hiring, selection, and 

assignment of employees; the purchase and use of 
equipment; and the commitment of ca
pital.
37  In applying this factor, the Board must necessarily 
consider evidence (as it has previously) that the employer 
has effectively imposed 
constraints
 on an individual
™s 
ability to render services as part of an independent 
business.
38 Such evidence wou
ld include limitations 
placed by the employer on the individual
™s realistic 
ability to work for other companies,
39 and restrictions on 
the individual
™s control over important business 
decisions.
40 Pursuant to this inquiry, the Board will 
consider whether the
 terms or conditions under which the 
33 See also 
Slay Transportation,
 331
 NLRB at 1294 (owner
-operators do not operate independent businesses; rather they work 
exclusively for the employer). Compare Restatement of the Law Third 
Employment Law (Tentative Draft No. 2) Sec
. 1.01 (ﬁ[A]n individual 
renders services as an employee of
 an employer if . . . the employer™s 
relationship with the individual effectively prevents the individual from 
rendering the services as part of an independent business.ﬂ).
 34 See 
DIC Animation City
, 295 NLRB 989, 991 (1989) (noting that 
ﬁfor 10 months out 
of the year, the writers do not work for the 

Employer and do work for other companiesﬂ); Cf. 
C.C. Eastern
, supra, 
309 NLRB at 1070
Œ10
71.
 35 Roadway III
, supra 
at 
846
Œ848, 853; 
BKN
, supra, 333 NLRB at 
145. 
 36 See 
Penn Versatile Van Div
ision
 of Penn Truck
, 215 NLRB 843, 
845 (1974) (ﬁOne of the basic factors in determining that an individual 
is an independent contractor is his opportunity to make business 
decisions affecting his profit or loss.ﬂ)
. 37 See, e.g. 
AAA Cab Services
, 341 NLRB 462, 465 (2004) 
(weighi
ng these considerations); 
R. W. Bozell Transfer
, 304 NLRB 200, 
200
Œ201 (1991) (same); 
Daily Express
, 211 NLRB 92, 94 (1974) 
(same).
 38 See 
NLRB v. Friendly Cab Co.
, 512 F.3d 1090, 1098 (9th Cir. 
2008) (ﬁ[The employer™s] restrictions against its drivers™ ope
rating 
independent businesses or developing entrepreneurial opportunities 
strongly supports the NLRB™s determination that [its] drivers are 
employees.ﬂ)
. 39 See 
Time Auto Transportation
, 338 NLRB 626, 638
Œ639 (2002), 
enfd. 377 F.3d 496 (6th Cir. 2004) (ﬁThe
 witnesses credited testimony 
reveals that Respondent™s procedures and its policies prevented drivers 
from performing similar services for other companies, a factor relied on 
by the Board and courts in concluding that individuals are statutory 
employees.ﬂ)
.  40 See 
Standard Oil
, supra, 230 NLRB at 971 (finding employee 
status where the company made all ﬁsignificant business decisionsﬂ)
. individuals operate are 
ﬁpromulgated and changed 
unilaterally by the company.
ﬂ41 United Insurance
, supra, 
390 U.S. at 259.
 To the extent that the Board
™s decisions in 
Arizona 
Republic
, supra, 349 NLRB at 1045, and 
St. Jo
seph 
News
-Press
, supra, 345 NLRB at 481
Œ482, may have 
mistakenly suggested that such considerations are 
not relevant to the Board
™s independent
-contractor inquiry, 
the two decisions are in tension with prior precedent, as 
well as inconsistent with the view
 articulated today.  
Those decisions are now overruled.
 The more comprehensive independent
-business factor 
we set out today synthesizes the full constellation of 
considerations that the Board has addressed under the 
rubric of entrepreneurialism. Our formul
ation tracks the 
forthcoming 
Restatement of the Law Third Employment 
Law,
 and thus is consistent with contemporary 
developments in jurisprudence.
42 At the same time, the 
independent
-business factor supplements
Šwithout 
supplanting or overriding
Šthe tradition
al common
-law 
factors, to which the Board will continue to give full 
consideration and appropriate weight. As with all other 
relevant factors, the weight given to the independent
-business factor will depend upon the factual 

circumstances of the particular case.     
 V. APPLICATION
 Consistent with the preceding discussion, we now 
carefully consider all relevant factors and find that the 

drivers who operate out of FedEx Home Delivery
™s 
Hartford terminal are statutory employees under Section 

2(3)
 of the Act
. Our discuss
ion tracks the factors set out 
in 
§ 220 of the Restatement (Second) of Agency
Šcited 
with approval by the Supreme Court and routinely 
applied by the Board
Šbefore concluding with the 
newly
-articulated independent
-business factor. As 
explained, under establis
hed law, the burden of proof is 
on the party asserting independent
-contractor status, here 
FedEx.
43 A. Extent of 
Control by 
Employer
 FedEx exercises pervasive control over the essential 
details of drivers
™ day
-to-day work. It requires that 
drivers make thei
r vehicles available for delivery from 
Tuesday through Saturday, configures all of their service 
areas, and controls the number of packages to be 
41 See also 
Stamford Taxi
, supra, 332 NLRB at 1373 (noting that 
employer™s ability to unilaterally draft, promulgate, and ch
ange the 
terms of the driver™s lease arrangements ﬁweigh[s] heavily in favor of 
employee statusﬂ)
.  42 See 
Restatement of the Law Third Employment Law,
 Reporter™s 
Notes, comment D, and the cases cited therein.
 43 See, e.g., 
BKN
, supra, 333 NLRB at 144.
                                                                                           DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 622 delivered and stops to be made. FedEx accurately points 
out that drivers enjoy some discretion over minor face
ts 

of their work, namely the order in which to deliver 
packages and the specific routes they travel. But 
ﬁfor a 
rational driver, these decisions are mainly or wholly 
dictated by the location of customers who need delivery 
that day and the amounts they need
. Such 
‚decisions
™ are 
made every day by deliverymen whose employment 
status is never questioned and involve little if any 
independent judgment.
ﬂ44 Similarly, while drivers have 
some say over starting times and when to take breaks, 
their freedom is limited 
by FedEx
™s requirement that all 
packages be delivered on the day of assignment, and by 8 

p.m. Drivers
™ minimal discretion over logistical choices 
does not outweigh FedEx
™s fundamental control over 
their job performance.
45 We find that the extent of 
control factor weighs in favor of employee status. 
    B. Whether or not 
Individual is 
Engaged in a 
 Distinct 
Occupation or 
Business
 By virtue of their uniforms and logos and colors on 
their vehicles, drivers are, in effect, doi
ng business in the 
name of FedEx rather than their own. Even those drivers 

who operate as incorporated businesses do business in 
FedEx
™s name.
46 In practice, drivers are fully integrated 
into FedEx
™s organization and receive 
ﬁconsiderable 
assistance and gui
dance from the company and its 
managerial personnel.
ﬂ47 Drivers also rely extensively on 
FedEx
™s BSP, scanner system, and package handlers
Šwho sort, scan, and assemble packages on pallets for 

drivers
Što perform their jobs. Absent their affiliation 
with FedE
x, drivers would lack the infrastructure and 
support to operate as separate entities.
48 We find that the 
44 Sta
ndard Oil Co
., supra, 230 NLRB at 972 (finding that drivers™ 
control over minor job performance details, such as determining their 
routes and sequence of deliveries, are ﬁhardly significant indicators of 
entrepreneurial activity or controlling the means of
 performanceﬂ).
 45 FedEx asserts that much of the control it exerts over drivers
Šnamely the administration of drug tests and physical exams, display of 

the FedEx logo on vehicles, and its safety inspection requirements
Šis 
mandated by regulations. As explained, however, we find that FedEx™s 
control over drivers far surpasses what is required by law. See 
Stamford 
Taxi
, supra, 332 NLRB at 1385.
 46 See 
Roadway III
, supra, 326 NLRB at 851 (noting that ﬁthe 
drivers™ connection 
to and integration in Roadway™s operations is 
highly visible and well publicizedﬂ)
. Cf. 
Argix Direct
, supra, 343 
NLRB at 1020
Œ1021(finding independent
-contractor status where 
trucks could be any make, model, or color, and drivers could place their 
own corp
orate names or logos on trucks).
 47 See 
United Insurance
, supra, 390 U.S. at 259.
 48 See 
Gateway Chevrolet Sales
, 156 NLRB 856, 866 (1966) 
(finding individuals™ work to be ﬁcompletely integrated into 
Respondent™s regular business in a manner characteristic o
f an 
employer
-employee relationshipﬂ).
 distinct
-occupation factor weighs in favor of employee 
status.  
 C.  Whether the 
Work is 
Usually 
Done 
Under the 
 Direction of the 
Employer or by a 
Specialist 
 Without 
Supervision
 Although drivers are ostensibly free of continuous 
supervision in their work duties, FedEx essentially 
directs their performance via the enforcement of rules 

and tracking mechanisms. Drivers are required 
to 
adhere 
to a strict 
company protocol, with guidelines governing 
dress, appearance, safety, and the details of package 

delivery.
49 FedEx conducts periodic audits and appraisals 
of driver performance, and has the ability to track all 

major work activities
Šincl
uding signing in and out, and 
deliveries
Šin real
-time via scanner. Significantly, 
FedEx may also impose disciplinary measures
Šincluding suspension or termination
Šif drivers fail to 
comply with contractual rules and procedures.
50 Accordingly, we find that th
e direction factor weighs in 
favor of employee status.
 D. Skill 
Required in the 
Occupation
 Drivers are not required to have any special training or 
skills; in fact, drivers receive all necessary skills via 2 
weeks of training provided by FedEx. The skill f
actor 
thus weighs in favor of employee status.
51  E. Whether the 
Employer or 
Individual 
Supplies 
Instrumentalities, 
Tools, and 
Place of 
Work
 Drivers own their vehicles and pay for most costs 
associated with their operation, characteristics that the 

Board 
has, in some instances, found to be supportive of 
independent
-contractor status.
52 But the significance of 
vehicle ownership is undercut considerably here by the 
fact that FedEx plays a primary role in dictating vehicle 
specifications and facilitating the t
ransfer of vehicles 
between drivers. FedEx eases drivers
™ burden in 
acquiring vehicles by providing prospective drivers with 

the names of dealers, and by operating a vehicle
-sales 
database.
53 In addition, drivers operate out of the FedEx 
49 See 
Slay Transportation
, supra, 331 NLRB at 1293
Œ1294; 
Lancaster Symphony
, supra, 357 NLRB 
1761, 1763
.  50 See 
Slay Transportation
, supra, 331 NLRB at 1294; 
Lancaster 
Symphony
, supra, 357 NLRB 
at 1763
.  51 See 
United 
Insurance
, supra, 390 U.S. at 259. See also 
Corporate 
Express
, supra, 332 NLRB at 1522; 
Prime Time Shuttle
, 314 NLRB 
838, 840
Œ841 (1994). 
 52 See 
Argix Direct
, supra, 343 NLRB at 1020.  But see, e.g., 
Adderly Industries
, 322 NLRB 1016, 1022
Œ1023 (1997); 
R. 
W. Bozell 
Transfer
, supra, 304 NLRB at 201 (truck ownership unsupported by 
other factors does not suggest independent contractor status). 
 53 See 
Roadway III
, supra, 326 NLRB at 851
Œ851. Accordingly, 
ﬁ[a]lthough it does not directly participate in these van
 transfers, [the 
                                                                                         FEDEX HOME DELIVERY
 623 Hartford facility, 
where they work in tandem with 
FedEx
™s package handlers. Because aspects of the 
instrumentalities factor cut both ways, we find it to be 
neutral.
 F. Length of 
Time for which 
Individual is 
Employed
 Although drivers enter into 1
-year or 2
-year 
Agreements, th
ose Agreements are automatically 
renewed for successive 1
-year periods after the 
expiration of their initial terms. In effect, drivers 
ﬁhave a 
permanent working arrangement with the company under 

which they may continue as long as their performance is 

sati
sfactory.
ﬂ54 Drivers
™ sizeable capital investment in 
vehicles, which must meet FedEx
™s specifications, and 
other FedEx
-related equipment also suggests the 
expectation of a continuous working relationship rather 
than a short
-term arrangement. We find that th
e length
-of-time factor weighs in favor of employee status.
55  G. Method of 
Payment
 FedEx establishes and controls drivers
™ rates of 
compensation, which are generally nonnegotiable.
56 While drivers are not paid an hourly wage, FedEx
™s 
system of compensation 
nonetheless greatly minimizes 
the possibility of genuine financial risk or gain. 
Specifically, FedEx insulates drivers against loss by: (1) 
guaranteeing a daily 
ﬁvehicle availability payment
ﬂ to 
drivers simply for showing up on contractually
-mandated 
days;
 (2) subsidizing drivers in emerging routes via a 
Temporary Core Zone Density settlement that 

compensates them for what FedEx deems to be a 
ﬁnormal
ﬂ level of packages and deliveries; (3) granting 
drivers a compensatory payment if FedEx reduces 
customer volume on their routes; and (4) providing a 
fuel/mileage subsidy if gasoline prices increase 
substantially. All of these mechanisms 
ﬁserve[] as an 
impo
rtant safety net . . . to shield [drivers] from loss
ﬂ and 
ﬁguarantee[] an income level predetermined by [FedEx] 
. . . .ﬂ57  FedEx likewise minimizes the possibility for 
meaningful economic gain. To this end, FedEx retains 

the right to curtail or reconfigure
 service areas in 
response to growing customer bases, and to reduce the 
Respondent™s] involvement in these deals undoubtedly facilitates and 
ensures that a fleet of vehicles, built and maintained according to its 
specifications, is always readily available and recyclable among the 
drivers.ﬂ Id. at 852.
 54 United Insurance
, supra, 390 U.S. at 259. 
 55 See 
A. S. Abell Publishing
 Co.
, 270 NLRB 1200, 1202 (1984) 
(ﬁopen
-ended durationﬂ of workers™ relationship with employer weighs 
in favor of employee status); Cf. 
Pennsylvania Academy
, supra, 343 
NLRB at 847.
 56 Lancaster Symphony
, supra, 357 NLRB 
1761
, 1766
.  57 Roadway III
, supra, 326 NLRB at 853.
 volume of packages on a driver
™s route if FedEx 
determines that it exceeds the volume she can reasonably 
deliver. Accordingly, even though FedEx
™s 
compensation formula nominally accoun
ts for incentive 
factors, drivers
™ ability to increase earnings based on 
deliveries, stops, or mileage is broadly constrained by 
FedEx
™s control over service areas. 
ﬁ[U]nlike the 
genuinely independent businessman, the drivers
™ earnings do not depend largel
y on their ability to exercise 
good business judgment, to follow sound management 
practices, and to be able to take financial risks in order to 

increase their profits.
ﬂ58  Concededly, FedEx does not provide fringe benefits, 
such as vacations or paid holiday
s, withhold taxes from 
settlement checks, or pay for drivers
™ work accident 
insurance, all of which weigh in favor of independent
-contractor status. We find these considerations to be 

outweighed, however, by the fact that FedEx 

ﬁestablishes, regulates, and
 controls the rate of 
compensation and financial assistance to the drivers as 

well as the rates charged to customers.
ﬂ59 For these 
reasons, we find that the method of payment factor 

weighs in favor of employee status.
 H. Whether or not 
Work is 
Part of the 
Regular 
 Business of the 
Employer
 The drivers devote a 
ﬁsubstantial amount of their time, 
labor, and equipment to performing essential functions 
that allow [FedEx] to compete in the package delivery 
market.
ﬂ60 FedEx
™s central mission is the delivery of 
packa
ges to customers; the drivers
™ job is to effectuate 
that purpose. Accordingly, drivers 
ﬁperform functions 
that are not merely a 
‚regular
™ or even an 
‚essential
™ part 
of the Employer
™s normal operations, but are the very 
core of its business.
ﬂ61 The regular
-business factor thus 
weighs heavily in favor of employee status.
 I. Whether or not the 
Parties 
Believe they are 
 Creating an 
Independent
-Contractor 
Relationship
 FedEx believes that it is creating an independent
-contractor relationship when it 
requires that drivers sign 

a contract acknowledging that characterization. But 
drivers do not have an opportunity to negotiate over that 
term, and a majority of unit members voted to be 
represented as employees in collective bargaining with 
FedEx. The inte
nt factor is therefore inconclusive.
62  58 Id. at 852.
 59 Id.
 60 Id. at 851.
 61 Id.; 
United Insurance
, 390 U.S. at 259; 
Slay Transportation
, supra, 331 NLRB at 1294.
 62 Lancaster Symphony
, supra, 357 NLRB 
at 1766
.                                                                                                                      DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 624 J. Whether the 
Principal is or is not in 
 the 
Business
 FedEx, by the terms of the Agreement, 
ﬁis engaged in 
providing a small package information, transportation, 
and delivery service throughout the United States.
ﬂ Because FedEx is engaged in the same business as the 
drivers, we find that this factor weighs in favor of 
employee status.
63  K. Whether the 
Evidence 
Tends to 
Show that the 
 Individual is, in 
Fact, 
Rendering 
Services as 
 an Independent 
Business
 FedEx has addu
ced limited evidence of actual 
entrepreneurial opportunity for drivers, even if we 
considered the systemwide evidence described in its 

offer of proof and properly excluded by the Regional 
Director. We agree with FedEx that drivers
™ right to hire 
and supervise supplemental drivers (which more than 
half have exercised) is indicative of independent
-contractor status.
64 But we give little weight to the 
drivers
™ right to sell their routes, which is more 
theoretical than actual. FedEx exer
cises considerable 
control over whether a driver may sell at all, to whom, 

and under what circumstances. FedEx retains the right to 
approve all individuals acquiring routes and obliges them 
to enter into the Agreement 
ﬁon substantially the same 
terms and c
onditions
ﬂ as the original driver. Moreover, 
the nature of FedEx
™s operation necessarily limits the 
actual value of routes and any proprietary interest that 

drivers might have in them. Specifically, FedEx does not 
charge drivers to acquire new or existing 
routes, and it is 
permitted to reconfigure or discontinue routes at any 

time.
65 It is perhaps unsurprising then that the Regional 
Director found that only two route sales had taken place 
in the history of the Hartford terminal.
66 As FedEx 
acknowledges in its
 brief, multiple
-route drivers are 
expressly excluded from the petitioned
-for unit.  Finally, 
the actual exercise of the opportunity to sell her route 
63 See 
Community Bus Lines/Hudson County Executive Express
, 341 
NLRB 474, 475 (2004) (observing that ﬁowner
-operators™ work is the 
precise business of the Respondentﬂ). 
 64 See 
Dial
-A-Mattress
, supra, 326 NLRB at 893. We note that the 
existence of such an o
pportunity, in itself, does not preclude a finding 
of employee status. See 
Roadway I
, 288 NLRB at 198
Œ199.
 65 See 
Roadway III
, supra, 326 NLRB at 853.
 66 In its motion for reconsideration, the Respondent asserts that, 
since the issuance of the Regional Direc
tor™s decision, ﬁthere have been 
more than 20 route sales at Hartford.ﬂ Even assuming that to be true, 
the Respondent™s assertion tells us nothing about the circumstances of 
each sale or whether any profit was realized by the drivers. Nor would 

it change t
he fact that all of these sales would have been made pursuant 
to the terms imposed by the Respondent, as described above. For the 
same reason, systemwide evidence of route sales would not weigh 
significantly in favor of independent
-contractor status.
 takes a single
-route driver 
out of the unit because the sale 
ends the driver
™s relationship with FedEx.  
The ability to 
sell a route, then, has limited bearing on the status of 
drivers who remain in the unit.
67  It is not an incident of 
their ongoing relationship with FedEx, but an aspect of 
its severance. 
 It is also highly significant that drivers
™ arrangeme
nt 
with FedEx effectively prevents them from working for 

other employers. Although drivers have a nominal right 
to use their vehicles for other commercial purposes when 
they are not delivering packages for FedEx, the Regional 

Director found no evidence tha
t any Hartford driver had 
ever done so. As a practical matter, drivers
™ work 
commitment to FedEx
Štypically from 6 a.m. to 8 p.m. 

from Tuesday through Saturday
Šoccupies the time 
when most other commercial opportunities would be 

available.
68 The availability 
of overnight hours to 
procure other work, in between mandatory daylong 
shifts, is hardly indicative of true entrepreneurial 
freedom.
69 On top of that, drivers
™ vehicles are 
specifically tailored for FedEx
™s operation, and drivers 
must mask FedEx
™s logo befo
re using vehicles for other 
purposes.
70 In our view, drivers
™ ﬁlack of pursuit of 
outside business activity appears to be less a reflection of 
entrepreneurial choice . . . and more a matter of the 
obstacles created by their relationship with [FedEx].
ﬂ71 We n
ote finally that drivers have no control over 
important business decisions. Indeed, FedEx has total 

command over its business strategy, customer base and 
recruitment, and the prices charged to customers.
72 Moreover, FedEx unilaterally drafts, promulgates, a
nd 
changes the terms of its Agreements with drivers, 
features that 
ﬁweigh heavily in favor of employee 
status.
ﬂ73 There is no evidence in the record that the 
drivers advertise for business or maintain any type of 
business operation or business presence.
  For all of these 
reasons, we find that drivers 
ﬁdo not have the 
67 We 
thus find immaterial the Respondent™s assertion, in its motion 
for reconsideration, that the number of multiple
-route operators has 
increased from three to six since the Regional Director issued his 
decision.
 68 Indeed, the Agreement states that FedEx ﬁseek
[s] to manage its 
business so that it can provide sufficient volume of packages to 
Contractor to make full use of Contractor™s equipment.ﬂ
 69 See 
Time Auto Transportation
, supra, 338 NLRB at 638
Œ639
.  The record also reveals that DOT regulations prohibit drivers from 
working more than 12 hours a day or 60 hours a week.
 70 See 
Roadway III
, supra, 326 NLRB at 851.
 71 Id. Cf. 
Argix Direct
, supra, 343 NLRB at 1020
Œ1021 (finding 
contractor status where emplo
yer placed no restriction on the use of 
drivers™ trucks, trucks could be of any model or color, and drivers 

placed their own names and logos on trucks). 
 72 See 
C.C. Eastern
, supra, 309 NLRB at 1072.
 73 Stamford Taxi
, supra, 332 NLRB at 1373.
                                                                                          FEDEX HOME DELIVERY
 625 independence, nor are they allowed the initiative and 
decision
-making authority, normally associated with an 
independent contractor.
ﬂ74 We conclude, that considering the evidence as a 
whole, this
 factor weighs in favor of finding employee 
status.
 VI. RESPONSE TO MEMBER J
OHNSON
™S DISSENT
 In dissent, Member Johnson makes three principal 
arguments, which, after careful consideration, we reject.  
First, he argues that the approach we adopt today is no
t permitted by the Act, because it is somehow inconsistent 
with the common
-law test that Congress has required the 
Board to apply.  Second, he endorses the approach taken 

by the District of Columbia Circuit in 
FedEx Home 

Delivery
 as the best option statutorily open to the Board.  
Third, he argues that, our approach, even if permissible, 

reflects a flawed 
ﬁentrepreneurial opportunity 
methodology.
ﬂ  We address each argument in turn.  
 A.
 Member Johnson begins by asserting that the 
ﬁunmistakable origin and inspiration
ﬂ for our approach 
today is the Supreme Court
™s 1944 decision in 
Hearst 
Publications
,75 which endorsed the Board
™s then
-prevailing 
ﬁeconomic realities
ﬂ test.  Congress rejected 
that approach in adopting the Taft
-Hartley Ac
t in 1947, 
as the Supreme Court explained in 
United Insurance
, supra.  The 
ﬁobvious purpose of this amendment,
ﬂ in the 
Court
™s words, 
ﬁwas to have the Board and the courts 
apply general agency principles in distinguishing 

between employees and independent 
contractors under 
the Act,
ﬂ as opposed to a standard based on 
ﬁeconomic 
and policy considerations within the labor field.
ﬂ  Contrary to the dissent
™s claim
Šand in clear contrast to 
Hearst
Šour approach today is demonstrably faithful to 
United Insurance
 and 
the common
-law test.  
 We have carefully applied the traditional, nonexclusive 
common
-law factors identified in the 
Restatement 
(Second) of Agency 
and endorsed by the Supreme Court.  
Consistent with prior Board case law, we have integrated 
an examination o
f entrepreneurial opportunity into the 
test, but without making that factor decisive or 

neglecting other incidents of the relationship between the 

drivers and FedEx.
76  On this score, it is worth pointing 
out that the U.S. Court of Appeals for the Ninth Cir
cuit, 
applying a California common
-law test that closely 
74 United Insura
nce
, supra, 390 U.S. at 258.
 75 NLRB v. Hearst Publications
, 322 U.S. 111 (1944).
 76 If anything, it is our colleague whose position is grounded in a 
particular set of ﬁeconomic and policy considerationsﬂ (though not 
considerations clearly
 drawn from the his
tory and purposes of the Act), 
at the expense of traditional agency principles. 
 resembles the 
Restatement
 approach, recently concluded 
that FedEx drivers in California are employees, not 
independent contractors.
77  The Ninth Circuit concluded 
that the 
ﬁentrepreneurial 
opportunities
ﬂ cited by FedEx 
did not support independent
-contractor status, given the 
company
™s control over those opportunities.
78   Member Johnson
™s attempt to link our approach to 
Hearst
, supra, 
then, has no basis.  Nor does his related 
claim that we ha
ve adopted the test articulated by then
-Member Liebman, dissenting from the Board
™s decision 
in 
St. Joseph News
-Press
, supra.  As explained, we 
overrule 
St. Joseph News
-Press
, 345 NLRB 474 (2005),
 today, insofar as that decision mistakenly suggested that 

the Board cannot consider evidence that a putative 
employer has effectively imposed constraints on an 
individual
™s ability to render services as part of an 
77 Alexander v. FedEx Ground Package System, Inc.
, 765
 F.3d 
981
 (9th Cir. 2014)
.  See also 
Slayman v. FedEx Ground Package System, 
Inc.
, 765
 F.3d 
1033
 (9th Cir. 2014) (holding 
that FedEx drivers are 
employ
ees under Oregon law, applying S
tate right
-to-control test and 
State economic
-realities test).
 In 
Alexander
, supra, the Ninth Circuit applied the ﬁmulti
-factor test 
set forth in [
S.G. Borello & Sons, Inc. v. Department of Indus
trial 
Relations
, 48 Cal.3d 341 (1989)].ﬂ 2014 WL 4211107 at *5, slip op. at 
14.  The Ninth Circuit described the test this way:
 California™s right
-to-control test requires courts to weigh a number of 
factors: ﬁThe principal test of an employment relationsh
ip is whether 
the person to whom the service is rendered has the right to control the 
manner and means of accomplishing the result desired.ﬂ 
 . . . . California courts also consider ﬁseveral ‚secondary™ indicia of the 
nature of a service relationship.ﬂ The right to terminate at will, without 
cause, is ﬁ[s]trong evidence in support of an employment 
relationship.ﬂ 
 . . . . Additional factors include:
 (a) 
whether the one performing services is engaged in a distinct 
occupation or business; (b) the kind of occupation, with reference to 
whether, in the locality, the work is usually done under the direction of 
the principal or by a specialist without supervisio
n; (c) the skill 
required in the particular occupation; (d) whether the principal or the 
worker supplies the instrumentalities, tools, and the place of work for 
the person doing the work; (e) the length of time for which the 
services are to be performed; (
f) the method of payment, whether by 
the time or by the job; (g) whether or not the work is a part of the 
regular business of the principal; and (h) whether or not the parties 
believe they are creating the relationship of employer
-employee.
  These factors 
ﬁ[g]enerally .
 . . cannot be applied mechanically as 
separate tests; they are intertwined and their weight depends often on 
particular combinations.ﬂ
 Id. at *6, slip op. at 14
Œ15. (
Internal citations omitted
.) The Ninth Circuit 
accordingly addressed FedEx™
s right to control the manner and means in 
which the drivers performed their work, as well as the remaining secondary 
factors.  The similarity between the approach followed by the Ninth Circuit 
and that of the 
Restatement (Second) of Agency
 § 220, examined
 here, is 
clear, despite our dissenting colleague™s contrary suggestion.
 78 Alexander
, supra, 2014 WL 4211107 at *11, slip op. at 24
Œ26.
                                                                                           DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 626 independent business.  To reject the view of the
 St. 
Joseph News
-Press
 majority on this point, of cou
rse, is 
not to adopt the test of the dissent in that case
Šand we 
do not. Our test is the test articulated here.  
 B.
 In Member Johnson
™s view, the Board can and should 
adopt the approach of the District of Columbia Circuit in 
FedEx Home Delivery
, supra.  W
e have already 
explained why we have chosen not to do so.  In short, we 
believe that the court
™s approach would create a broader 
exclusion under Section 2(3)
 of the Act
 than Congress 
actually intended, denying the protections of the Act to 
workers who are,
 in fact, employees under common
-law 
agency principles.  The Ninth Circuit
™s recent 
FedEx 
Ground 
decisions suggest as much.  
 We do not understand Member Johnson to argue that 
the Board is 
required
 to adopt the District of Columbia 
Circuit
™s approach, 
which approach the court incorrectly 
ascribed as the Board
™s own view.  Member Johnson 
points to no decision of the Supreme Court that treats 

ﬁentrepreneurial opportunity
ﬂ as an 
ﬁanimating principle
ﬂ of the common
-law agency test.
79  Nor does he point to 
anything in the 
Restatement (Second) of Agency
Šwhich 
has guided the Court in this area
Šthat clearly refers to 
the concept of 
ﬁentrepreneurial opportunity,
ﬂ much less 
makes it the 
ﬁanimating principle
ﬂ of the inquiry.
80  
As 
we have shown, the very notion of su
ch an 
ﬁanimating 
principle
ﬂ is hard to reconcile with the Supreme Court
™s 
admonition against the use of a 
ﬁshorthand formula or 
magic phrase
ﬂ in making the independent
-contractor 
determination.
81  The dissent, then, does not persuade us 
that 
ﬁentrepreneuria
l opportunity
ﬂ should be the focus of 
the Board
™s analysis.
 79 Remarkably, after wrongly asserting that 
our
 approach is drawn 
from the Congressionally abrogated ﬁeconomic realitiesﬂ test of the 
Supreme Court™s 
Hearst 
decision, Member Johnson invokes another 
Supreme Court decision, 
Silk
, that applied the same economic realities 
test.  
U.S.
 v. Silk
, 331 U.S. 704 
(1947) (applying Social Security Act). 
The 
Silk 
Court made plain that it was following 
Hearst
.  Id. at 713
Œ714 
(ﬁApplication of the social security legislation should follow the same 

rule that we applied to the National Labor Relations Act in the Hearst 

case.ﬂ).  The 
Silk 
Court did not apply common
-law agency principles.  
 Member Johnson also cites appellate decisions where courts have 
pointed to the 
absence
 of entrepreneurial opportunities as supporting a 
finding of employee status.  
See
 NLRB v. Friendly C
ab Co.
, 512 F.3d 
1090 (9th Cir. 2008); 
Painting Co. v. NLRB
, 298 F.2d 492 (6th Cir. 
2002).  But those decisions cannot be fairly read to say that the 

presence
 of some entrepreneurial opportunities would suffice to 
establish independent
-contractor status.  
Nor do those cases support the 
D.C. Circuit™s analysis or undermine the approach we take here.
 80 Member Johnson explains that he ﬁwould apply entrepreneurial 
opportunity as an important element in determining the factors b, c, e, f, 

i, and j in the 
Restate
ment
,ﬂ but he does not argue that the 
Restatement
 itself does so.
 81 United Insurance
, supra, 390 U.S. at 258.
 C. Much of Member Johnson
™s dissent is taken up by his 
attempt to show that, in distinguishing between actual 
and theoretical entrepreneurial opportunity (as he 
concedes the Board must do), we hav
e placed too much 
emphasis on the degree to which bargaining
 unit workers 
in fact 
take
 an opportunity.  For our colleague, this point 
is crucial, because of the overriding weight he would 
give to the entrepreneurial
-opportunity factor (at the 
expense of th
e traditional common
-law factors) and, in 
particular, to route sales as the determining evidence of 
entrepreneurial opportunity. Our commonsense 
approach, by contrast, looks to demonstrable facts, not 
speculative theories.  As we have suggested, however, i
n this case the debate is academic.  Even if we employed 
precisely the 
ﬁmethodology
ﬂ that Member Johnson 
demands, and even if we considered and credited the 
systemwide evidence that FedEx proffered here,
82 our 
ultimate conclusion would be the same, given the weight 
of the evidence supporting the other common
-law 
factors.  
 Most of the traditional common
-law factors strongly 
support a finding of employee status.  The independent
-business factor, as we denomi
nate it today, also points 
toward employee status.  In that context, we have 

considered the entrepreneurial opportunities available to 
FedEx drivers, and found them to be minimal.  In 
particular, we accord little weight to the right of drivers 
to sell thei
r routes, given the control FedEx exercises not 

only over that right, but also over the existence and 
configuration of the route itself.
83  A driver
™s actual sale 
of her route, in turn, takes her out of the bargaining unit.  
All of these considerations pers
uade us that a driver
™s 
right to sell her route is of very limited significance here, 
in its own right and, more particularly, in the context of 

the record as a whole. Simply put, and contrary to 
Member Johnson
™s view, this case does not turn on 
ﬁsample si
ze,ﬂ ﬁbusiness valuation principles,
ﬂ and 
whether there was a 
ﬁmarket for route sales.
ﬂ84  Member 
82 FedEx™s offer of proof regarding systemwide evidence asserts that, 
as of March 2007, there were 933 multiple
-route operators, and that, 
from 200
5Œ2006, there had been at least 11 route sales in the northeast 
region.  As we have noted, multiple
-route operators are not in the unit 
and a driver™s actual sale of her only route would terminate her 
employment relationship with FedEx. 
 83 Accord
: Alexande
r v. FedEx Ground, 
supra, 2014 WL 4211107 at 
*11, slip op. at 26 (describing control exercised by FedEx with respect 

to route sales as negating significance of asserted entrepreneurial 
opportunities).
 84 Member Johnson describes route sales as a ﬁhallmark o
f entrepreneurial opportunity,ﬂ but he does not convincingly demonstrate 

why.  What the selling driver conveys to the buyer is the creation of 
FedEx and remains subject to the control of FedEx in every important 
                                                                                         FEDEX HOME DELIVERY
 627 Johnson endorses the 
ﬁassessment of entrepreneurial 
opportunity
ﬂ while recognizing the Board
™s lack of 
expertise.  Indeed, it seems to us highly implausible th
at 
Congress intended to make the Board
™s independent
-contractor inquiry turn on an economic mode of analysis 
it objected to the Board performing.
85 VII
. CONCLUSION
 Here, it was FedEx
™s burden to establish that the 
drivers are independent contractors, and it
 has failed to 
carry that burden. 
 As explained, the great majority of the traditional 
common
-law factors, as incorporated in the 
Restatement 
(Second) of Agency,
 point toward employee status: 
  that FedEx exercises control over the drivers
™ work;
  that the
 drivers are not engaged in a distinct business;
  that the work of the drivers is done under FedEx
™s direction;
  that the drivers are not required to have special skills; 
  that drivers have a permanent working relationship 
with FedEx;
  that FedEx establis
hes, regulates, and controls the rate 
of drivers
™ compensation and financial assistance to 
them;
  that the work of the drivers is part of the regular 
business of FedEx; and
  that FedEx is in the same business as the drivers.
  Two of the traditional factors
Šwho supplies the 
instrumentalities of work, and whether the parties believed 
they have created an independent
-contractor relationship
Šwe view as inconclusive, but they would in any case not 
outweigh the remaining factors. Finally, we have carefully 
consid
ered an additional factor: whether the evidence tends 
to show that the drivers render services to FedEx as part of 
their own, independent businesses. We have determined 

that, on the whole, it does not
Šand we would reach the 
same conclusion even considering
 the systemwide evidence 
respect: FedEx has both the right to adjust 
the volume of daily 
deliveries and the right to reconfigure the route at any time. Moreover, 
it has exclusive control over the customer base, recruitment, and 
pricing.
 85 As noted by Member Johnson, the Board is prohibited from 
employing individuals for the
 purpose of economic analysis. 29 U.S.C. 
§ 154(a). 
 that FedEx proffered, but that the Regional Director 
excluded from the record.  
 Weighing all the incidents of drivers
™ relationship with 
the Respondent, we conclude that FedEx Home 

Delivery
™s Hartford drivers are statutory employe
es and 
not independent contractors.
86 Accordingly, we grant the 
General Counsel
™s Motion for Summary Judgment.
87 On 
the entire record, the Board makes the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times, the Respondent, a Delaware 
corporati
on, with a place of business in Windsor, 
Connecticut, the Respondent
™s facility, has operated a 
home package delivery service.
88  During the 12
-month period ending June 30, 2010, the 
Respondent, in conducting its operations described 
above, derived gross 
revenues in excess of $500,000 and 
purchased and received at its facility goods valued in 
excess of $50,000 directly from points located outside 
the State of Connecticut.
 We find that the Respondent is an employer engaged 
in commerce within the meaning of 
Section 2(2), (6)
, and 
(7) of the Act and that the Union, International 

Brotherhood of Teamsters, Local Union No. 671, is a 

labor organization within the meaning of Section 2(5) of 
the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following
 the representation election held on May 11, 
2007, the Union was certified on May 27, 2010, as the 
exclusive collective
-bargaining representative of the 
employees in the following appropriate unit:
  All contract drivers employed by Respondent at its 

Hartfo
rd terminal, but excluding drivers and helpers 
hired by contract drivers, temporary drivers, 
supplemental drivers, multiple
-route contract drivers, 
package handlers, office clerical employees, and 
86 Consistent with 
Roadway III
, supra, we note that ﬁthe same set of 
factors that was decisive [here] may be unpersuasive when balanced 
against a different set of opposing factors. And though the same fact
or 
may be present in different cases, it may be entitled to unequal weight 
in each because the factual background leads to an analysis that makes 
that factor more meaningful in one case than in the other.ﬂ 326 NLRB 
at 850, quoting 
Austin Tupler Trucking
, I
nc.
, 261 NLRB 183, 184 
(1982).
 87 The Respondent™s request that the complaint be dismissed in its 
entirety is therefore denied.
 88 In its answer to the 
complaint, the Respondent admits that FedEx 
Ground Package System, Inc. is a Delaware corporation with a p
lace of 
business in Windsor, Connecticut, and that the corporation has a home 
delivery service offering.
                                                                                                                     DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 628 guards, professional employees and supervisors as 
defined i
n the Act.
  The Union continues to be the exclusive collective
-bargaining representative of the unit employees under 

Section 9(a) of the Act.
 B.  Refusal to Bargain
 By letters dated June 2 and 11, 2010, the Union 
requested that the Respondent bargain colle
ctively with it 

as the exclusive collective
-bargaining representative of 
the unit. Since about June 2, 2010, the Respondent has 

failed and refused to recognize and bargain with the 
Union as the exclusive collective
-bargaining 
representative of the unit. 
We find that this failure and 
refusal constitutes an unlawful failure and refusal to 
bargain in violation of Section 8(a)(5) and (1) of the Act.
 CONCLUSION OF 
LAW By failing and refusing since about June 2, 2010, to 
recognize and bargain with the Union as th
e exclusive 

collective
-bargaining representative of employees in the 
appropriate unit, the Respondent has engaged in unfair 

labor practices affecting commerce within the meaning 

of Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act.
 REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union, and, if an 

understanding is reached, to embody the understanding 
in a signed agreement.  
 To ensu
re that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by the law, we shall construe the initial period of the 
certification as beginning the date the Respondent begins 

to bargain in good faith with the U
nion. 
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 

Cir. 1965).
 ORDER
 The
 National Labor Relations Board orders that the 
Respondent, FedEx Home Delivery, an Operating 

Division of FedEx Ground Package Systems, Inc., 

Windsor, Connecticut, its officers, agents, successors, 
and assigns, shall
 1.  Cease and desist from
 (a)
 Failing a
nd refusing to recognize and bargain with 
International Brotherhood of Teamsters, Local Union 
No. 671 as the exclusive collective
-bargaining 
representative of the employees in the bargaining unit.
 (b)
 In any like or related manner interfering with, 
restrai
ning, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)
 On request, bargain with the Union as the exclusive 
collective
-bargaining representative of the employees in 
the following appropriate unit on terms and conditions of 

employment, and if an understanding is reached, embody 
the understanding in a signed agreement:
  All contract drivers employed by Respondent at its 

Hart
ford terminal, but excluding drivers and helpers 
hired by contract drivers, temporary drivers, 
supplemental drivers, multiple
-route contract drivers, 
package handlers, office clerical employees, and 
guards, professional employees and supervisors as 
defined
 in the Act.
  (b)
 Within 14 days after service by the Region, post at 
its facility in Windsor, Connecticut, copies of the 
attached notice marked 
ﬁAppendix.
ﬂ89 Copies of the 
notice, on forms provided by the Regional Director for 

Region 34, after being signed
 by the Respondent
™s 
authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 

conspicuous places including all places where notices to 
employees are customarily posted. In addition to physical 
posting of paper 
notices, notices shall be distributed 
electronically, such as by email, posting on an intranet or 
an internet site, and/or other electronic means, if the 
Respondent customarily communicates with its 
employees by such means.  Reasonable steps shall be 
taken
 by the Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material. In the 
event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the 
facility involved in these proceedi
ngs, the Respondent 
shall duplicate and mail, at its own expense, a copy of 
the notice to all current employees and former employees 
employed by the Respondent at any time since on or 
about June 2, 2010.
 (c)
 Within 21 days after service by the Region, file
 with the Regional Director for Region 34 a sworn 
certification of a responsible official on a form provided 
89 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the 
National Labor 
Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ
                                              FEDEX HOME DELIVERY
 629 by the Region attesting to the steps that the Respondent 
has taken to comply.
  MEMBER 
JOHNSON
, dissenting.
 In light of the U.S. Court of Appeals 
for the District of 
Columbia
™s decision that delivery truckdrivers at two 
FedEx facilities in Massachusetts are independent 

contractors,
1 the Board must today reexamine its earlier 
denial of review of the Regional Director
™s finding, in a 
factually indisti
nguishable case, that drivers at FedEx
™s 
Hartford, Connecticut terminal are statutory employees.  

We all nominally agree that, in resolving independent
-contractor issues, the Board applies the common
-law 
agency test 
ﬁwith no one factor being decisive,
ﬂ as 
required by the Supreme Court.
2  As with many 
multifactor tests, however, the agency test is amenable to 
substantial variations in the weight assigned to each 
factor and, thereafter, in the resulting conclusions.
3  In 
response to the court
™s emphasis on th
e factor of 
entrepreneurial opportunity, my colleagues have done 

more than clarify and return to the analysis previously 
articulated by the Board in 
Roadway Package Systems, 
Inc.,
 326 NLRB 842, 849 (1998)
 (Roadway III
), and 
subsequently applied in
 St. Jose
ph News
-Press
, 345 
NLRB 474 (2005).  They have essentially adopted the 

view of the dissenting Board 
Member in the latter case, 
and thereby fundamentally shifted the independent 
contractor analysis, for implicit policy
-based reasons, to 
one of economic real
ities, i.e., a test that greatly 
diminishes the significance of entrepreneurial 

opportunity and selectively overemphasizes the 
significance of 
ﬁright to control
ﬂ factors relevant to 
perceived economic dependency.
 In my view, this shift goes beyond the esta
blished 
limits of our agency discretion to define independent 
contractors under the traditional common
-law agency 
test; even if permissible, it arbitrarily fails to give 
adequate weight to entrepreneurial opportunity as part of 

the test.  Further, my colle
agues compound that failure 
by both incorrectly measuring and then artificially 
restricting the relevant evidence for assessing what 
opportunity actually exists for FedEx delivery drivers.  I 
therefore respectfully dissent.
 1 FedEx Home Delivery v. NLRB
, 563 F.3d 492 (D.C. Cir. 2009).
 2 NLRB v. United Insurance Co. of Amer
ica
, 390 U.S. 254, 256 
(1968).
 3 Even when concurring with the Board™s holding in recent cases, I 
have noted that tests that rely on an extensive array of factors are 
susceptible to results
-oriented analysis and the dangers posed by same.  
Los Angeles Airp
ort (
LAX
) Hilton
 Hotel & Towers
, 360 NLRB 
1080, 
1089
 fn.
 3 
(2014) 
(Member Johnson, concurring).  However, under 
Supreme Court precedent, we are bound to apply such a multifactor test 
here. 
 I. THE MAJORITY
™S TEST IS AN IMP
ERMISSIBLE 
RESURRECTION OF THE 
CONGRESSIONALLY REJE
CTED 
HEARST
 STANDARD
, IN THAT IT WARPS THE
 COMMON LAW 
TEST TO SUBORDINATE 
EVIDENCE OF ENTREPRE
NEURSHIP 
TO THAT OF 
ﬁDEPENDENCY
ﬂ The majority
™s ﬁrefinement
ﬂ of the Board
™s approach 
to independent
-contractor cases begins with the 
proposition that 
ﬁentrepreneurial opportunity
ﬂ must be 
understood to mean actual, not merely theoretical, 
opportunity for gain or loss.  That is reasonable to a 
point, as I discuss later in this op
inion, but my colleagues 
go beyond that point both legally and factually.   Legally, 
they refine the analysis of the entrepreneurial opportunity 
factor by reformulating it as simply one minor aspect of a 

new, nondeterminative factor looking to whether the 
alleged independent contractor is, in fact, rendering 
services as part of an independent business.  
Notwithstanding the majority
™s disclaimers, I contend 
that this is the standard advocated in the 
St. Joseph 
News
-Press
 dissent,
4 and it is implicitly founde
d on the 
policy
-based notion that the Act should be construed to 
protect as many service
 providers as possible from any 
imbalance in economic bargaining power between them 

and the other party to the service contract.   
 The majority is convinced that accep
ting the court
™s 
position would result in 
ﬁa broader exclusion from 
statutory coverage than Congress appears to have 

intended,
ﬂ contravening the Supreme Court
™s admonition 
that 
ﬁadministrators and reviewing courts must take care 
to assure that exemptions f
rom NLRA coverage are not 
so expansively interpreted as to deny protection to 

workers the Act was designed to reach.
ﬂ  Holly Farms 
Corp. v. NLRB
, 517 U.S. 392, 399 (1996).  However, the 
majority errs by applying this admonition in a vacuum.  

The particular
 exemption reformulated in this case
Šthe 
independent
-contractor exemption
Šhas a long and 
storied history.  That history is replete with a 
Congressional mandate reversing the Board, as fully 
recognized by the Supreme Court many years ago, that 
forbids us fr
om journeying down the path the majority 
chooses now.  Specifically, the majority acknowledges 
but fails to give meaningful weight to a legal background 
manifesting a clear Congressional intent that the Board 
must apply the common
-law agency test in determ
ining 
the scope of the independent
-contractor exemption, and 
that it do so in a way that does not reflect the more 
4 ﬁHere, then, it is entirely appropriate to examine the economic 
relationship between the [r]espondent and the carriers to determine 
whether the carriers are 
economically independent business people
, or 
substantially dependent on the [r]espondent for their livelihood.ﬂ  345 
NLRB at 484 (Member Liebman, dissenting) (emph
asis added).
                                                                                           DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 630 expansive and specifically rejected 
ﬁeconomic realities
ﬂ or 
ﬁeconomic dependence
ﬂ test.
5    Whether or not admitted, the unmistakable origin 
and 
inspiration for the majority
™s test is 
NLRB 
v. Hearst 
Publications
, 322 U.S. 111 (1944), where the Supreme 
Court articulated a policy
-based economic reality test for 
determining independent
-contractor status in cases 
involving the scope and coverage of New Deal social 
legislation, such as the Wagner Act.  As later 
summarized by the Court in 
U.S.
 v. Silk
, 331 U.S. 704 
(1947), applying the same test to the Social Security Act,
  The problem of differentiating between employee and 
an independent contractor or between an agent and an 
independent contractor has given difficulty through the 

years before social legislation multiplied its 
importance. When the matter arose in the 
adminis
tration of the National Labor Relations Act, 29 
U.S.C.A. s 151 et seq., we pointed out that the legal 

standards to fix responsibility for acts of servants, 

employees or agents had not been reduced to such 
certainty that it could be said there was 
ﬁsome sim
ple, 
uniform and easily applicable test.
ﬂ The word 
ﬁemployee,
ﬂ we said, was not there used as a word of 
art, and its content in its context was a federal problem 

to be construed 
ﬁin the light of the mischief to be 
corrected and the end to be attained.
ﬂ We 
concluded 
that, since that end was the elimination of labor 

disputes and industrial strife, 
ﬁemployees
ﬂ included 
workers who were such as a matter of economic reality. 
The aim of the Act was to remedy the inequality of 

bargaining power in controversies ove
r wages, hours 
and working conditions. We rejected the test of the 
ﬁtechnical concepts pertinent to an employer
™s legal 
responsibility to third persons for the acts of his 
servants.
ﬂ This is often referred to as power of control, 
whether exercised or not, 
over the manner of 
performing service to the industry. Restatement of the 
Law, Agency, s 220. We approved the statement of the 

National Labor Relations Board that 
ﬁthe primary 
consideration in the determination of the applicability 
of the statutory definit
ion is whether effectuation of the 
declared policy and purposes of the Act comprehend 
securing to the individual the rights guaranteed and 
protection afforded by the Act.
ﬂ6  Adverse Congressional reaction to this more expansive 
alternative to the common
-law test led to the specific 
exclusion of independent contractors from the Act
™s 
5 NLRB v. United Insurance Co. of America
, 390 U.S. at 256.
 6 331 U.S. at 713.
 coverage in the Taft Hartley Amendments of 1947.   As 
explained in the House report on this legislation 
  [I]n . . . 
National Labor Relations Board v. Hearst 
Publications, Inc.,
 the Board expanded the definition of 
the term 
ﬁemployee
ﬂ beyond anything that it ever had 
included before, and the Supreme Court, relying upon 
the theoretic 
ﬁexpertness
ﬂ of the Board, upheld the 
Board.
 . . . It must be presumed that when Congress 
passed t
he Labor Act, it intended words it used to have 
the meanings that they had when Congress passes the 
act, not new meanings that, nine years later, the Labor 
Board might think up. In the law, there always has been 
a difference, and a big difference, between 
ﬁemployees
ﬂ and 
ﬁindependent contractors.
ﬂ . . . It is 
inconceivable that Congress, when it passes the act, 

authorized the Board to give to every word in the act 
whatever meaning it wished. On the contrary, Congress 
intended then, and it intends now, that 
the Board give 
to words, not far
-fetched meanings but ordinary 
meanings. To correct what the Board has done, and 

what the Supreme Court, putting misplaced reliance 

upon the Board
™s expertness, has approved, the bill 
excludes 
ﬁindependent contractors
ﬂ from 
the definition 
of 
‚employee.
7  Subsequently, the Supreme Court recognized that 
Congress had effectively abrogated the holdings in 
Hearst 
and
 Silk
 to the extent they authorized policy
-based alternatives to the common
-law agency test of 
employee and independ
ent
-contractor status in the 
absence of express statutory language.
8  Thus, unlike our 
Act
™s exemption for the 
ﬁagricultural laborer
ﬂ at issue in 
Holly Farms
, which Congress specifically intended to be 
narrowly construed,
9 the legislative history on the 
exemption for 
ﬁindependent contractors
ﬂ shows that 
Congress clearly and specifically intends that the 

exemption for independent contractors 
not be
 too 
narrowly construed, and that the common
-law agency 
test must apply.  In s
hort, Congress has declared a wide 
gulf between the concepts of (a) the independent 

contractor left uncovered by the Act, and (b) the 
employee covered by the Act, and, thanks to the 1947 
reforms, the only bridge over that gulf is Congress
™ own 
legislative 
action, not our reformulation of a legal test or 
our purported economic analysis.
 7 H.R. 245, 80th Cong., 1st Sess., on H.R. 3020, at 18 (1947). 
 8 Nationwide Mutual Insurance Co. v. Darden
, 503 U.S. 318, 324
Œ325 (1992).
 9 Holly Farms Corp.
, 517 
U.S. at 399 fn. 6 (noting that legislative 
history suggests that Congress intended for the agricultural laborer 
exclusion to be narrowly construed).
                                                                                          FEDEX HOME DELIVERY
 631 In overruling 
St. Joseph News
-Press
 and effectively 
adopting the rationale expressed by the dissent there, my 
colleagues apparently cling to the belief that an economic 
depen
dence test of independent
-contractor status is still 
permissible if engrafted onto the common
-law agency 
test.  I disagree, as did the 
St. Joseph News
-Press
 majority.
10  Notwithstanding their protestations to the 
contrary, my colleagues
™ articulation of an
 economic 
dependency test, even dressed in the common
-law 
agency wrappings, cannot be divorced from the policy
-based rationale endorsed in the 
Hearst
 and 
Silk
 opinions, 
which the Supreme Court has itself deemed to be 
ﬁfeeble 
precedents for unmooring the te
rm [
‚employee
™] from the 
common law.
ﬂ11  
In sum, the Board
™s discretion to 
10 345 NLRB at 481
 (ﬁIt is not appropriate, as advocated by the 
dissent, for the Board to implement such an alteration of the legal 
landscape without Congressional direction.ﬂ)
.   11 Nationwide Mutual Insurance Co. v. 
Darden
, 503 U.S. at 324.   
The majority™s reference to t
he recent decision in 
Alexander v. FedEx 
Ground Package System, Inc.
, 765
 F.3d 
981
 (9th Cir. 2014), is 
singularly unhelpful to their disavowal of reliance on the discredited 
rationale of 
Hearst
 and 
Silk
.  The issue litigated in 
Alexander
 was 
whether FedEx 
drivers should be considered employees or independent 
contractors under the 
California
 Workmen™s Compensation Act.  That 
issue was governed by a 
State law standard, not the independent
-contractor standard pertinent to the Act that I discuss herein.  Indeed
, the Ninth Circuit panel repeatedly made the point that it was deciding 
this issue under the applicable 
State law test, which the parties agreed 
was the multifactor test set forth in 
S.
 G. Borello & Sons, Inc. v. 
Department of Industrial Relations,
 48 Cal
.3d 341 (1989).  The 
California Supreme Court there expressly stated that
 the concept of 
ﬁemployment
ﬂ embodied in the [California Workmens 
Compensation] Act 
is not inherently limited by common law 
principles
. We have acknowledged that the Act™s definition 
of the 
employment relationship must be construed with particular reference 
to the 
ﬁhistory and fundamental purposes
ﬂ of the statute.
 . . . . Federal courts have long recognized that the distinction between tort 
policy and social
-legislation policy justifies departures from common 
law principles when claims arise that one is excluded as an 
independent contractor from a statute protecting ﬁemploy
ees.ﬂ 
Where 
not expressly prohibited by the legislation at issue, the federal cases 

deem the traditional ﬁcontrolﬂ test pertinent to a more general 
assessment whether the overall nature of the service arrangement is 
one which the protective statute was int
ended to cover
.  [Id. at 352.  
(Emphasis added
.)] The 
Court cited 
Hearst
 and 
Silk
, inter alia, in support of the 
highlighted social policy proposition.  It specifically distinguished the 
law applicable to determinations of independent
-contractor status und
er 
the Federal Insurance Contributions Act and Federal Unemployment 
Tax Act
 where, as in our own Act, Congress affirmatively amended the 
statutes in 1948 to provide that the 
employment relationship must be 
determined by ﬁusual common
-law rules.ﬂ  Id., citi
ng 
U.S.
 v. 
Webb, 
Inc
., 397 U.S. 179, 183
-190 (1970).
  
In an accompanying footnote, the 
Court stated ﬁ[w]e find no similar express confinement to common law 
principles in our workers™ compensation scheme.ﬂ  
 Id. at 352 fn.
 6.   It 
could not be clearer, then
, that the test articulated by the California 
Supreme Court in 
Borello & Sons
 and applied by the Ninth Circuit in 
Alexander
 is not the common
-law test that Congress requires us to 
redefine the limits of the independent
-contractor 
exemption as the majority does today is therefore not as 
broad or entitled to judicial deference as my colleagues 
suppose it to be.
12  None of the factors of 
Roadway 
Express III
, either singly or in combination, can serve as 
a Trojan Horse for the proposition that any 
nonequivalency of bargaining power in a service contract 
must then create Board jurisdiction.  It is for Congress, 

not
 the Board, to address the policy
-based concerns the 
majority may have regarding the common
-law test and 
the significance of entrepreneurial opportunity under that 

test, even as applied to individuals providing exclusive 
service to one entity with superior
 economic power.
13 apply, even if its ﬁsecondary indicia,ﬂ as the majority points out, 
overlap 
with the common
-law factors of Restatement 
§ 220
.  This test 
is instead
 a variant of the policy
-based 
economic realities test of 
Hearst
, Silk
, and the 
St. Joseph
™s dissent.  Similarly, the other Ninth 
Circuit decision cited by the majority applied Oregon 
State right
-to-control and economic realities tests, neither of which is equivalent to 
the common
-law test we are required to apply under the National Labor 
Relations Act.  
Slayman v. FedEx Ground Package System, Inc.
, 765
 F.3d 
1033
 (9th Cir. 2014).  Indeed
, it proves my point that these 
State 
tests ultimately declare themselves ﬁnot inherently limited by common 
law principlesﬂ and in favor of making ﬁa more general assessment 
whether the overall nature of the service arrangement is one which the 
protective 
statute was intended to coverﬂ (
Borello
, 48 Cal.3d at 352), 
despite technically including common
-law agency factors.  Just like the 
majority™s new test, the 
State tests are inquiries ultimately tilted on 
policy grounds to favor statutory coverage even wher
e they may 
contain some common
-law agency factors.  As described above, 
Congress made a different coverage determination with the Act. 
  12 In contending that the Board is entitled to substantial judicial 
deference in determining the scope of its jurisdict
ion with respect to 
defining independent
-contractor status, the majority misplaces reliance 
on 
City of Arlington, Texas v. FCC
, 569
 U.S. 
290 
(2013).
  That case 
involved deference to the so
-called gap
-filling discretion of an 
administrative agency where Con
gress has not spoken directly 
addressed the precise statutory question at issue.   See
 Chevron U.S.A., 
Inc. v. Natural Resources Defense Council, Inc.
, 467 U.S. 837, 842
Œ843 (1984).   Here, Congress has spoken, and the Supreme Court has 
interpreted its 
intent to require the traditional common
-law agency test.  
The deference issue here is therefore comparable to the issue in 
NLRB
 
v. 
Bell
 Aerospace
 Co., Division of Textron, Inc.
, 416 U.S. 267, 289 
(1974), where the Supreme Court held that the Board had no 
authority 
to depart from past practice, in contravention of Congressional intent, 
by narrowing the definition of managerial employees excluded from the 
Act™s jurisdiction. 
 13 The majority™s analysis provides no real distinction from the 
issues facing any 
sole proprietorship or small business that contracts as 
a service provider to a company as immense as FedEx Ground.  Large, 
modern corporations will always be able to set the terms of engagement 
in such dealings, yet this does not make the owners of the co
ntractor 
businesses their employees. The majority™s analysis, indeed, if applied 

to small government contractors bound to the extensive obligations 
typically imposed by the national 
Government in its contracts, would 
seemingly make all of them government e
mployees.
                                                                                                                     DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 632 II. THE MAJORITY
™S TEST
, REGARDLESS OF ITS 
INTRODUCTION OF ECON
OMIC DEPENDENCE
, IMPERMISSIBLY GIVES 
THE CONCEPT OF 
ENTREPRENEURIAL OPPO
RTUNITY SHORT SHRIFT
 Even considered apart from the limitations imposed by 
Congress and judicial prec
edent, the majority
™s approach 
impermissibly and arbitrarily discounts the historical 
significance of evidence pertaining to entrepreneurial 
opportunity under the traditional common
-law agency 
test and fails to provide an accurate and practical 
measure of 
ﬁactual
ﬂ entrepreneurial opportunity.  On this 
point, I do not read the 
FedEx
 court
™s decision as a major 
departure from the traditional test or as giving inordinate 
emphasis to entrepreneurial opportunity over all other 

factors.  At most, as discussed in 
section III below, the 
only
 responsive refinement necessary in the Board
™s 
independent contractor analysis is to define factors 
relevant to 
ﬁactual
ﬂ entrepreneurial opportunity, using a 
realistic, practicable
, and economically valid meth
-odology.
14  As set
 forth in 
Roadway III
,15 the Board applies the 
nonexclusive 10
-factor common
-law agency test from 
the 
Restatement (Second) of Agency
 § 220,16  cited with 
approval in 
Community for Creative Non
-Violence v. 
14 As I will later explain, systemwide evidence excluded from the 
preelection hearing in the underlying representation case is relevant and 
necessary in order to have an accurate understanding of the actual 

opportunities available to the drivers 
here.  Thus, in my view, the 
preferable alternative is to remand this case to the region to reopen the 
record and to allow the parties to submit this systemwide evidence.
 15 326 NLRB 842, 849 and fn. 32 (1998).
 16 § 220 provides, in pertinent part:
 (1) A s
ervant is a person employed to perform services in the 
affairs of another and who with respect to the physical conduct 
in the performance of the services is subject to the other™s 
control or right of control.
  (2) In determining whether one acting for anot
her is a servant or 
an independent contractor, the following matters of fact, among 
others, are considered:
 (a)
 The extent of control which, by the agreement, the master 
may exercise over the details of the work.
 (b)
 Whether or not the one employed is engaged in a
 distinct 
occupation or business.
 (c)
 The kind of occupation, with reference to whether, in the 
locality, the work is usually done under the direction of the 
employer or by a specialist without supervision.
 (d)
 The skill required in the particular occupation.
 (e)
 Whet
her the employer or the workman supplies the 
instrumentalities, tools, and the place of work for the 

person doing the work.
 (f) The length of time for which the person is employed.
 (g)
 The method of payment, whether by the time or by the job.
 (h)
 Whether or not the 
work is part of the regular business of 
the employer.
 (i)
 Whether or not the parties believe they are creating the 
relation of master and servant.
 (j)
 Whether the principal is or is not in the business.  
 Reid,
 490 U.S. 730, 751
Œ752 (1989).  In applying 
this 
test, the Board follows the Supreme Court
™s direction 
that 
ﬁall of the incidents of the relationship must be 
assessed and weighed with no one factor being 
decisive.
ﬂ17  In the majority
™s view, the 
FedEx
 court
™s 
decision contravenes this direction beca
use it now treats 
the entrepreneurial opportunity factor as dispositive in 

cases where the common
-law factors equally support 
both independent
-contractor status and employee status.  
A more precise interpretation of the court
™s decision, 
however, is that 
it merely and correctly recognizes the 

importance of the entrepreneurial opportunity factor in 
the independent
-contractor analysis.  This interpretation 
fully comports with Supreme Court and Board precedent.
   Although the Board does not treat any factor a
s 
generally dispositive, it has observed:
  Not only is no one factor decisive, but the same set of 
factors that was decisive in one case may be 
unpersuasive when balanced against a different set of 
opposing factors.  And though the same factor may be 
prese
nt in different cases, it may be entitled to unequal 
weight in each because the factual background leads to 
an analysis that makes that factor more meaningful in 
one case than in the other.
18  The 
FedEx 
opinion is not to the contrary.  The
 court 
observed t
hat the common
-law test 
ﬁis not merely 
quantitative[,]
ﬂ not just a matter of counting up the 
factors on each side of the question, but that 
ﬁ[i]nstead, 
there also is a qualitative assessment to evaluate which 

factors are determinative in a particular case,
 and why.
ﬂ19  It went on to hold that 
ﬁwhile all the considerations at 
common law remain in play, an 
important animating 

principle
 by which to evaluate those factors in cases 
where some factors cut one way and some the other is 

whether the position present
s the opportunities and risks 
inherent in entrepreneurialism.
ﬂ  Id. at 496 (emphasis 
added).  In this context, it is clear that the court did not 
intend that the entrepreneurial opportunity factor be 
treated as dispositive in every factual context.  It 

certainly did not run afoul of the Supreme Court
™s 
observation in 
United Insurance
, quoted by the 
FedEx
 court, that there is no 
ﬁshorthand formula or magic 
phrase that can be applied to find the answer
ﬂ in an 
independent
-contractor analysis.
20  Indeed, the court 
17 NLRB v. United Insurance Co.
, 390 U.S. at 258.  The Supr
eme 
Court added that ﬁ[w]hat is important is that the total factual context is 
assessed in light of the pertinent common
-law agency principles.ﬂ Id.
 18 Argix Direct, Inc.
, 343 NLRB 1017, 1022 fn. 19 (2004) (quoting 
Austin Tupler Trucking
, Inc.
, 261 NLRB 18
3, 184 (1982)).
 19 563 F.3d at 497 fn 3.  
 20 390 U.S. at 258
.                                                                                          FEDEX HOME DELIVERY
 633 noted that this 
ﬁemphasis
ﬂ on entrepreneurship did not 
make applying the test 
ﬁpurely mechanical.
ﬂ21
  It bears noting here that, although the policy
-based 
economic reality test has been abrogated by Congress, 
one holding from the Suprem
e Court
™s 
Silk
 decision still 
stands.  This holding solidly emphasizes the decisive 
significance of entrepreneurial opportunity 
even in the 
context of the test applied there
Šwhich is
 the same test 
that the majority applies here
.  Two cases were 
consolidate
d for consideration in 
Silk
.  In one, the Court 
affirmed the decision of the Seventh Circuit that drivers 

who worked exclusively for Greyvan Lines and had its 
name on their trucks were independent contractors.  In 

relevant part, the Court stated: 
ﬁThese dr
iver
-owners are 
small businessmen. They own their own trucks. They 
hire their own helpers. In one instance [
Greyvan
] they 
haul for a single business, in the other [
Silk
] for any 
customer. The distinction, though important, is not 
controlling.  It is the to
tal situation, including the risk 
undertaken, the control exercised, the opportunity for 

profit from sound management, that marks these driver
-owners as independent contractors.
ﬂ22  Simply put, it 
would be incongruous to hold that drivers who own, 

possess
, and use their own trucks as, by definition, the 
central instrumentality of their work were not 
contractors, absent substantial offsetting circumstances 
beyond the fact that they work exclusively for one 
company.  Thus, there is nothing remarkable at all a
bout 
citing this aspect of 
Silk
 as contrary to the result reached 
by my colleagues even under the test they advocate.
23 Furthermore, the 
FedEx
 court
™s emphasis on the 
entrepreneurial opportunity factor is not only consistent 
with Supreme Court precedent, i
t is shared by other 
lower courts as well, whether or not identified as a 
separate factor in the analysis.  See, e.g., 
NLRB v. 
Friendly Cab Co.
, 512 F.3d 1090, 1097 (9th Cir. 2008) 
(ﬁIn finding that the incidents of the relationship between 
Friendly and it
s drivers militate in favor of 
‚employee
™ status, we place particular significance on Friendly
™s 
requirement that its drivers may not engage in any 
21 563 F.3d. at 497.
 22 Silk
, 331 U.S. at 719.
 23  I note that at least two Supreme Court justices have expressed this 
view of 
Silk
.  See then
-Judge Breyer™s opinion for the court in 
NLRB v. 
Amber Delivery Service, Inc., 
651 F.2d
 57
, 64 fn.
 8 (1st Cir. 1981) 
(ﬁThat the [
Silk
] Court reached this result is particularly significant in 
that it applied a more expansive definition of the term 
‚employee
™ than 
that applicable here
ﬂ) and then
-Judge Kennedy™s opinion of the court in 
Merchants Home Delivery Service, Inc. v. NLRB
, 580 F.2d 966, 975
Œ976 (9th Cir. 1978) (ﬁin view of its consideration of the economic 
reality test, the Court™s determination that the Greyvan drivers were 
ind
ependent contractors assumes greater significance for our 
purposesﬂ).
 entrepreneurial opportunities.
ﬂ); 
Painting Co. v. NLRB
, 298 F.3d 492, 500 (6th Cir. 2002) (finding no 
indepe
ndent
-contractor status where employer 
ﬁcontrolled the employment
ﬂ of the two individuals at 
issue and where neither individual 
ﬁexhibited any 
meaningful entrepreneurial or proprietary characteristics 
that would lead one to believe that they controlled the
 terms of the work they completed
ﬂ); 
Collegiate 
Basketball Officials Ass
n.,
 Inc.
, 836 F.2d 143, 145 (3d 
Cir. 1987) (applying 
ﬁright to control
ﬂ test, court 
examined factors such as type of services rendered, the 
potential for additional profits through the
 exercise of 
entrepreneurial skill, ownership and maintenance of 

equipment); 
Merchants Home Delivery Service, Inc. v. 
NLRB
, 580 F.2d at 974 (
ﬁWhile a balancing of the 
various indicia of control is somewhat inconclusive, the 

entrepreneurial characteristics 
of the owner
-operators tip 
decidedly in favor of independent contractor status.
ﬂ).24   As my colleagues acknowledge, the Board itself has 
long considered whether individuals have 
ﬁsignificant 
entrepreneurial opportunity for gain or loss
ﬂ25 in the 
context o
f its analysis of independent
-contractor issues.   
Originally it did so as part of the 
ﬁright to control
ﬂ test.
26  More recently, particularly since 
Roadway Express III
, the Board has increasingly recognized the significance of 
evidence of entrepreneurial 
opportunity, including 
considering it as a separate factor.
27   In sum, the 
FedEx
 court
™s decision can be easily 
reconciled with extant judicial and Board precedent.  
Contrary to my colleagues
™ rationale, it clearly did not 
represent a sharp departure from
 that precedent, nor does 
it justify a response from us that 
is 
a sharp departure 
24 See also 
Labor Relations Division of Construction Industries of 
Massachusetts, Inc.
 v. Teamsters Local 379, 
156 F.3d 13, 19
Œ20 (1st 
Cir. 1998) (in affirming district court™s reversal 
of arbitrator™s decision 
finding that truckdrivers were employees under the LMRA, the First 
Circuit reaffirmed that fundamental inquiry is ﬁright to controlﬂ test, 

but that, ﬁ[w]hile no one factor is decisive in this determination, there 
can be little doub
t of the prominence of the factor of entrepreneurial 
risk and reward . . . .ﬂ). 
 25 Roadway III
, 326 NLRB at 851.
 26 See, e.g., 
BKN, Inc.
, 333 NLRB 143, 145 (2001) (finding writers 
to be employees because they ﬁperform functions that are an essential 
part 
of the Employer™s normal operationsﬂ and have ﬁno substantial 
proprietary interest and no significant entrepreneurial opportunity for 
gain or loss when they are writing scripts for the Employerﬂ); 
DIC 

Animation City
, 295 NLRB 989, 991 (1989) (finding that 
writers are 
independent contractors ﬁbecause they control the manner and means 

by which the results are accomplished and are subject to certain risks 
involved in an entrepreneurial enterpriseﬂ and because employer™s 
ﬁlimited control is insufficient to warr
ant a finding that the writers are 
employeesﬂ).  
 27 E.g., 
Pennsylvania Academy of the Fine Arts
, 343 NLRB 846, 846 
fn. 1 (2004) (listing the entrepreneurial opportunity factor as separate 
factor).
                                                                                           DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 634 from precedent by diminishing the significance of the 
entrepreneurial opportunity factor to the point where it 

will rarely be considered as among the decisive factors in 
determining independent
-contractor status.  My 
colleagues have made entrepreneurial opportunity a mere 
subfactor in their analysis.  This gives short shrift to what 
should be an 
ﬁanimating principle,
ﬂ especially 
entrepreneurship
Ša form of economic opportun
ity that 
most believe marks a clear dividing line between 
operating one
™s own business and merely performing a 
work assignment.
28 III. THE MAJORITY
™S VIEW OF ENTREPRENE
URIAL 
OPPORTUNITY FAILS TO
 GIVE SUFFICIENT WEIG
HT TO 
 THE SIGNIFICANCE OF 
ROUTE SALES
 Although I do view the 
FedEx
 court
™s decision as 
consistent with Supreme Court and Board precedent, I 
agree with the majority that the Board needs to clarify 
that when it refers to entrepreneurial opportunity, it 
means 
actual
 entrepreneurial opportunity, as 
opposed to 
theoretical 
entrepreneurial opportunity.  The Board 
already considers whether entrepreneurial 
opportunities
Šbecause the employer exercises 
restrictive controls in some manner
Šare rendered more 
theoretical than actual entrepreneurial opportunitie
s.29  In 
this respect, the 
majority merely reaffirms the principle, 
espoused by the D.C. Circuit, that 
ﬁif a company offers 
its workers entrepreneurial opportunities that they cannot 
realistically take, then that does not add any weight to the 
company
™s cl
aim that the workers are independent 
contractors,
ﬂ C.C. Eastern, Inc. v. NLRB
, 60 F.3d 855, 
860 (D.C. Cir. 1995).  I 
agree with this principle, but 
more needs to be said about its application to determine 
what constitutes an actual 
ﬁsignificant
 entrepreneurial 
opportunity for gain or loss
ﬂ  Roadway III
, 326 NLRB at 
851 (emphasis added). 
 A. Contrary 
to the Majority
™s Position, 
the Sales 
 in this Case 
are Evidence 
of Actual 
 Entrepreneurial Opportunity
 As previously discussed, the majority tilts 
its analysis 
against giving appropriate weight to evidence of 
28 To be specific, I would apply entrepreneurial opportuni
ty as an 
important element in determining the factors b,
 c, e, f, i, and j in the 
Restatement (Second) of Agency 
§ 220, in the particulars of this case.  
See 
fn. 16, above.  This application leads me to the conclusions set 
forth below.
 29 See, e.g., 
Slay T
ransportation
, 331 NLRB 1292, 1294 (2000) 
(finding employee status where, ﬁdespite [a] theoretical potential for 
entrepreneurial opportunity, the control exercised by the [e]mployer 
over the other aspects of its relationship with the owner
-operators 
severe
ly circumscribed such opportunityﬂ); 
Roadway III
, 326 NLRB at 
853 (finding employee status where employer ﬁimposed substantial 

limitations and conditionsﬂ). 
 entrepreneurial opportunity by cabining consideration of 
such evidence as relevant only to a mere subpart of the 

single factor of  
ﬁrendering services as an independent 
business.
ﬂ  My colleagues pay lip service to the argument 
that drivers
™ right to hire and supervise supplemental 
drivers, which more than half have exercised, indicates 
independent
-contractor status.  I agree more whole
-heartedly than the majority that the fact of h
iring others 
to help perform the object of a contract indicates 
independent
-contractor status.
  However, it is far more troubling that the majority 
also gives 
ﬁlittle weight
ﬂ to the drivers
™ right to sell their 
routes, which is deemed 
ﬁmore theoretical 
than actual,
ﬂ because of the extent of FedEx controls over a sale.
30   Given these controls, the majority finds it 
ﬁperhaps 
unsurprising
ﬂ that the Regional Director found only two 
route sales had taken place at the Hartford terminal.  
Then, diminishing the
 significance of route sales to the 
vanishing point, the majority opines that their analysis 
would be the same even under FedEx
™s rejected proffer 
of additional sales at Hartford, as well as of systemwide 
sales.  They reason that a route sale at Hartford w
ould 
either remove the seller from the petitioned
-for unit 
because the driver
™s relationship with FedEx would 
terminate or it would remove the purchaser of an 
additional route from the petitioned
-for unit because 
multiple
-route drivers are excluded.   Thus
, they contend, 
evidence of route sales has limited bearing, if it is not 

altogether immaterial, with respect to the status of 
drivers remaining in the unit.
 In marked contrast to the majority
™s approach here, the 
FedEx
 court had found that drivers had sig
nificant 
entrepreneurial opportunity where two drivers were able 
to sell their routes for profit ranging from $3000 to 
$16,000, drivers could operate multiple routes, and 
drivers could use their trucks to conduct other business 
outside of FedEx work.  563 
F.3d at 499, 500.  For the 
panel majority, the fact that at least one person had 
availed of an opportunity was sufficient to establish that 
an actual opportunity exists because 
ﬁthere is no 
unwritten rule or invisible barrier
ﬂ preventing others 
from availi
ng of such opportunities.  Id. at 502 (quoting 
C.C. Eastern
, 60 F.3d at 860).  That view is consistent as 
well with the Board
™s statement in 
Arizona Republic
, 349 
NLRB 1040, 1045 (2007), which the majority today also 
overrules, that 
ﬁthe fact that many car
riers choose not to 
take advantage of [an] opportunity to increase their 
30 For the sake of clarity, the FedEx ﬁrouteﬂ is not the same as the 
classic delivery route.  It i
s a delineated delivery territory where the 
driver has the right under the Agreement to deliver packages and 
receive a settlement check from FedEx, based on various factors, for 
that service.
                                                                                          FEDEX HOME DELIVERY
 635 income does not mean they do not have the 
entrepreneurial 
potential 
to do so.
ﬂ31  In my view, the 
FedEx
 court supplied us with both the 
correct definition of actual entrepreneurial opportunity 
from a route sale, if the analysis is reduced to a basic 
theory of proof, and the weight to be assigned evidence 
of this opportunity in proper application of the requ
ired 
common
-law test.  
The fact that someone actually took 
an entrepreneurial opportunity is proof positive that the 
opportunity existed in the first place.
  If the Board cannot 
or does not deploy a more accurate econometric analysis 
due to the 
state of a 
factual record, that should suffice to 
carry the employer
™s burden.  What the Board cannot do, 
and exactly what the majority has done here, is declare 
that the actual taking of the entrepreneurial opportunity 
(here, at least one sale) amounts to nothing, b
ecause 
ﬁnot 
enough people in the proposed unit
ﬂ took the opportunity 
and, in any event, those who take the opportunity remove 
themselves from the unit, making evidence of the sale of 
minimal relevance to the remainder.  
Specifically, my 
colleagues maintain
 that the facts relied upon by the D.C. 
Circuit show that FedEx drivers have only a theoretical 

entrepreneurial opportunity and that the court gave 
ﬁlittle 
weight
ﬂ to countervailing considerations.
32  In both 
respects, I believe the opposite is true.  The 
facts in the 
FedEx case before us and the one decided by the D.C. 
Circuit, which all agree are not meaningfully 
distinguishable, provide sufficient evidence of 

entrepreneurial opportunity, and my colleagues give far 
31 I note, however, that the Board also considered that the 
carriers 
were allowed to hire other carriers at their discretion; that several 
carriers delivered other papers in addition to the Arizona Republic; that 
many carriers held other jobs; and that carriers could negotiate piece 
rates and accept tips from subsc
ribers.
 349 NLRB at 1044
Œ10
45.
 32 Both the majority™s departure from the teaching of the 1947 
amendments, 
United Insurance
, and 
Darden
, as well as the majority™s 
specific failure to give due weight to entrepreneurial opportunity shown 
by the facts here, am
ount to reversible error.  However, in addition, I 
strongly disagree with the majority™s assumptions that (1) FedEx™s 
emphasis on branding so that its customers would have a seamless 
perception of the FedEx delivery system, or (2) FedEx™s ﬁbusiness 
service
 packageﬂ monitoring tools and their use here, would constitute 
evidence in favor of control, and thus employee status.  As to the first 
point, any delivery service might want to present the consumer with the 
ﬁlookﬂ of a unified service while having little
 actual control over the 
person driving the vehicle.  As to the second point, monitoring is not 
ﬁcontrol over the details of the work,ﬂ which is what the Restatement 
test specifies as relevant.  There is no evidence in this case that FedEx 
is constantly di
spatching drivers or giving mandatory directions for 
deliveries.  At most, it adds emergency deliveries, something any 
contractor has to contend with, and it gives drivers optional directions, 
something that is commonly available today through various mobi
le 
phone apps.  Notably, the drivers themselves can trade particular 
deliveries by ﬁflexingﬂ  them to each other.  Finally, government
-based 
control should not be counted as evidence of FedEx Ground™s control 

of the details of the work or of route sales tr
ansactions.
 too little weight to them, particularly 
as to the evidence 
of route sales, in balancing all of the traditional common
-law test factors.
 First, it seems the majority and I have a basic 
disagreement on whether sales of the 
ﬁbusiness
ﬂ at issue 
from one putative contractor to another signify anything 
at all in terms of actual entrepreneurial opportunity.  In 
my view, sales of routes between drivers in this case are 

highly important in demonstrating actual entrepreneurial 
opportunity: (1
) they constitute a type of actually realized 
opportunity; (2) they show that the asserted business 
actually has an independent value derived from an arm
™s-length exchange between two individuals; (3) they show 

that potential participants (i.e.
, potential 
buyers and 
sellers) are actually sizing up a market that actually exists 
for the asserted business (see 
fn. 49, 
below
); (4) they 
show that the value of the asserted business is actually 
greater than zero, i.e.
, two common
-law employees 
typically don
™t nego
tiate and fix a price when one 
replaces another who quits a job; and (5) they provide a 

price
Ša measure of the value that can help us determine 
whether the entrepreneurial opportunity is actual.
33  Sales 
thus tend to be a hallmark of entrepreneurial opport
unity, 
not immaterial or irrelevant to it.
34  The majority rejects 
this principle, based on the power of FedEx to potentially 
change certain terms of its Agreement with the drivers.  
But the majority
™s analytical reliance upon 
FedEx
™s potential
 use of
 cont
ractual power 
in order to minimize 
33 A uniform series of sales for a nominal amount typically would 
not be evidence of actual opportunity.  However, the mere existence of 
a no or a low price does not rule out that an actual entrepreneurial 
opportunity exists.  
Some businesses h
ave been bought for $1, with the 
hope of ﬁunlockingﬂ significant or even massive potential value under 
new management.  For example, this happened with Newsweek in 
2010.  See 
http://dealbook.nytimes.com/2010/10/07/newsweeks
-price
-tag
-1 (last visited September 13, 2014).  
 34 The majority assails the conclusion that sales are a hallmark of 
opportunity, but its premises are faulty.  Even if ﬁ[w]hat the selling 
driver conveys to the buyer is the creation of FedEx,ﬂ that is true of any 
thir
d-party contractual right that is assigned.  Moving on, I dispute the 
majority™s contentions that the economic opportunity ﬁremains subject 
to the control of FedEx in every important respect.ﬂ   First, that FedEx 
potentially
 can alter the contract (but onl
y with notice, not ﬁat any 
timeﬂ as the majority posits) in terms of the overall volume of 
deliveries and route reconfiguration should be immaterial to a 
consideration of 
actual 
economic opportunity, especially an 
opportunity 
that 
has been demonstrated by 
sales for considerable 
monetary value.  Indeed, the majority™s argument here reinforces my 

conclusion that their approach is simply an economic dependence test 
looking primarily to 
potential control
 by FedEx.  Moreover, contrary to 
the majority, FedEx does
 not have ﬁexclusive control over the customer 
base, recruitment, and pricing.ﬂ  The customer base is determined by 

who, nationwide, uses FedEx on any particular day to deliver a package 
within the route™s territory; the drivers can recruit helpers or 
repl
acements themselves; and FedEx cannot and does not 
instantaneously change its compensation formula at its whim.   
                                                                                           DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 636 the relevance of
 the drivers
™ actual sales 
clearly 
highlights that the majority is applying an economic 
realities test.  Respectfully, I do not think the majority 
has considered the full impact of what a sale signifies in
 the context of the common
-law test.
 Second, I disagree with the majority
™s central claim 
that the court gave too little weight to countervailing 
considerations.  In my view, the court fully and correctly 

considered the same constraints FedEx placed on a 
driver
™s ability to take advantage of opportunities that the 
majority does above.  The court gave those 
considerations little weight, and that is all the weight 
those considerations deserve.  For example, although the 
majority does not dispute the fact that
 drivers have sold 
their routes, it claims their ability to sell was 
ﬁsignificantly constrained
ﬂ because they could only sell 
to buyers that FedEx 
ﬁaccepted as qualified.
ﬂ  But as the 
court found, being 
ﬁqualified
ﬂ merely meant that the 
buyer also satisfie
d Department of Transportation 
regulations, 
FedEx Home
, 563 F.3d at 499, and the 
Board has held that government
-imposed rules and 
regulations generally do not constitute control by the 
employer.  
A.K.A. Metro Cab Co.
, 341 NLRB 722, 724 
(2004)
.   Moreover, the existence of some approval 
condition or some other paper restrictions on the 
assignment of a contract, if they are typically not 
exercised to thwart the sale, is not a meaningful barrier to 
selling.  Our 
Federal procurement regulations, f
or 
example, also pose restraints on the ability of 
government contractors to freely assign government 
contracts to each other, but none would argue that this 
transforms the contractors into government employees.   
Here, it is not the fact of any conditiona
l restraint that is 
relevant
Šmost business contracts pose some restriction 
on assignment to a new party
Šbut whether assignments 
are 
totally forbidden
 by the contract, as they typically 
would be regarding the services of a common
-law 
employee.  A common
-law
 employee typically cannot 
assign out work duties to another to perform in his or her 

stead.
 The majority also emphasizes that FedEx awards 
ﬁroutes to drivers without charge
ﬂ without explaining 
how that offsets the fact that there had been route sales of 
$3000 to $16,000 (or higher, according to the proffer by 
FedEx).  Indeed, I believe that the price differentials 
establish that the purchasers of those routes viewed them 
as having some entrepreneurial potential beyond those 
routes they could have for free.
  The significant 
differentials in route prices across routes in general, 
including the FedEx
-assigned 
ﬁfree routes
ﬂ and those 
sold among drivers, become apparent once one surveys 
all the proffered evidence (see 
fn. 49, below
) and indicate 
at least 
a $55,0
00 route price differential
.  In my view, 
such a differential also indicates that individual driver 

management of a route can cause that much 
ﬁswing
ﬂ in 
route profitability inside the FedEx route system.  That 
ﬁswing
ﬂ in potential reward is a key measure
Šif not the 
ultimate measure
Šof the actual entrepreneurial 

opportunity with which the Board should be concerned.   

The D.C. Circuit also pointed out that the routes do not 
come with a truck and driver, which presumably would 
be provided by the driver with hi
s funds and time. 
 FedEx Home
, 563 F.3d at 500.  Again, I agree with the 
court.
 Admittedly, the 
FedEx
 court did not address the 
above
-mentioned argument that evidence of route sales is 
of little fundamental significance to determination of the 

employee sta
tus of individuals in the petitioned
-for unit 
because the seller of a single route has terminated any 
relationship with FedEx and the single
-route purchaser of 
another route is thereby excluded from the unit.  By this 
reasoning, of course, and assuming the
 veracity of the 
Respondent
™s proffer of evidence of a substantial 
systemwide increase in route sales and multi
-route 
drivers (as my colleagues apparently do), then evidence 

of route sales can 
never be consequential
 in my 
colleagues
™ analysis no matter how
 often it occurs in a 
unit such as defined here.  But, as pointed out above, a 
sale is a realized opportunity.  It is thus evidence of 
opportunity, not evidence of the absence or termination 

of opportunity.  It shows continuing entrepreneurial 
opportunity 
in the putative bargaining unit because the 
ﬁnew participant
ﬂ has joined the unit, not left it.  It also 
shows such opportunity in that this new participant (i.e.
, the buying 
ﬁentrepreneur
ﬂ) gauged the facts and thought 
that the route he or she purchased w
as worth something 
more than zero.  In fact, from this buyer
™s perspective, 
the buyer believes the route
Šunder his or her new 
management
Što be worth 
more 
than the price he or she 
paid for it, or else the buyer would have not paid that 
price.
35 However, 
leaving out all the economics, I have a 
problem with the logic of the majority
™s characterization 
of sales as irrelevant because the sellers exit the proposed 
bargaining unit.  Let
™s imagine two people standing on a 
hill overlooking a bay on the coast.  On
e asks the other, 

ﬁI wonder if there is an actual opportunity for whales to 
live in this bay?
ﬂ  A whale then breaches in the middle of 
the bay and then swims out for the open ocean.  I don
™t think the two observers would then turn to each other and 
35 The buyer may think that he or she can run the route better, and 
create more profit than the prior driver could.  See 
fn. 33, above.
                                              FEDEX HOME DELIVERY
 637 conclud
e, 
ﬁthere is no actual opportunity for whales to 
live in this bay.
ﬂ36    I interpret the majority
™s position to be simply that 
ﬁFedEx
™s route sales are irrelevant.
ﬂ However, I may be 
incorrect and the majority
™s assessment is not that 
ﬁsales 
are irrelevant
ﬂ but rather the majority believes instead (or 
as well) that 
ﬁ[t]he fact that only a small percentage of 
workers in a proposed bargaining unit have pursued [a 
route sale] opportunity demonstrates that it is not, in fact, 
a significant aspect of their worki
ng relationship with the 
putative employer.
ﬂ  
Inasmuch as my colleagues would 
find any number of sales to be of little significance to 
their application of the independent
-contractor test, and 
they claim they would reach the same result here if 
systemwide 
evidence were considered, it is not clear why 
they even bother to make this statement.  However, 
looking to the 
ﬁsmall percentage
ﬂ theory,
 in order for an 
entrepreneurial opportunity to be actual, there has to be a 
showing that a certain number of individu
als have seized 
that opportunity.  In other words, the majority considers 
all evidence of entrepreneurial opportunity to be 
theoretical
Šnotwithstanding lack of employer 
constraints
37
Šif an insufficient 
ﬁpercentage
ﬂ of 
individuals in the proposed unit are t
aking advantage of 
the opportunities.  
 But there is a fundamental problem with the premise 
that a low number of sales transactions automatically 

evidences that there is no actual opportunity.
  Fully 
functional markets may exist even when both (1) few 
obse
rvable transactions occur and (2) they occur rarely 
over time.
  As an extreme example, consider the market 
for aircraft carriers.
  Ten Nimitz class carriers were 
constructed by Newport News Shipbuilding Company in 
Virginia. The 
USS Nimitz
, the lead ship of
 the class, was 
commissioned on May 3, 1975, and 
USS George H.W. 
Bush,
 the tenth and last of the class, was commissioned 
36 The ﬁwhale
-as-saleﬂ analogy works for an additional reason.  
Much of what we could conceivably use to determine the existence of 
an actual opportunity for entrepreneurship comes from observing 
realized opportunities, one of which is sales.  Like the observer
s on the 
hilltop, we cannot measure much more than the occasional appearance 

of the whale above the waterline. 
 37 Apart from route sales, the majority also asserts that no current 
drivers have ever used their trucks to conduct business independently of 

FedEx, and the work commitment would have prevented them from 
taking on extra business during nonwork hours.  Id.  In fact, even when 
FedEx required its logos and markings to be removed or masked for 
both commercial and personal purposes, there was evidence 
that drivers 
had used their trucks for ﬁpersonal uses like moving family members,ﬂ 
and a multi
-route driver had used his truck for a separate delivery 
service for a repair company.  
FedEx Home
, 563 F.3d at 498
Œ499.  
Moreover, as the court pointed out, the 
drivers were only obligated to 

provide service 
5 days a week, a schedule which certainly would not 
preclude operating another part
-time business.  Id. at 499 fn. 5.
 on January 10, 2009.
38  On average, we can deduce that 
only one aircraft carrier was produced every 3.4 years.
  Despite the rarity of these transactions, none would argue 
that no market for aircraft carriers exists.
  A more down
-to-earth example is residential real estate in a t
ypical 
suburban market (unlike the District of Columbia 
metropolitan area).  Depending on the neighborhood, 
houses may sell slowly over time, and any particular 

house might sell only once every few decades.  Other 
examples of relatively low rates of transa
ctions abound 
in the economy, such as mergers and acquisitions or 
unique items.   Both these categories are instructive, 
given that the employer claims that route sales are a form 
of business acquisition and that most of its sales routes, 

from a functional
 perspective on a day
-to-day basis, are 
relatively exclusive and thus unique.  In other words, 
FedEx
™s contention essentially is that these route sales 
are acquisitions of businesses that also have near
-exclusive geographic rights; that contention would 
dovetail with a low rate of sales transactions from a 

common sense perspective.
39  Going beyond this 
mistaken premise, there are also problems with the 

methodology of the majority
™s ﬁsmall percentage
ﬂ assumptions.
 B.
 The Majority™s Entrepreneurial Opportunit
y Methodology 
is Flawed: The Wrong Tools 
are Used 
to Ask 
the Wrong Questions 
about Opportunity
 The majority and the D.C. Circuit use the same 
evidence to support opposing positions.  Perhaps this 
divergence stems from the fact that the Board and the 
court 
have not explained how counting the number of 
times individuals have availed of certain opportunities is 
an accurate measurement of the significance or 
value 
of 
actual entrepreneurial opportunity.  As noted above, the 
Board has analyzed entrepreneurial opp
ortunity for gain 
or loss in terms of constraints on the ability to take such 
opportunities (e.g.
, whether a putative contractor has the 
ability to work for other companies or hire employees 
without approval); and entrepreneurial risks or losses 
(e.g., whe
ther a putative contractor has proprietary 
interest in the work or capital expenditures).  The Board, 

however, has never really discussed entrepreneurial 
38 See Jane™s Fighting Ships, 107th edition, edited by Commodore 
Stephen Saunders, RN, New 
York, NY Arco 2004
Œ2005, at 893; ﬁUSS 
George H.W. Bush Aircraft Carrier Commissioned,ﬂ Roger Runningen 
and Tony Capaccio, Bloomberg News, January 10, 2009. Admiral 
Chester W. Nimitz and President Bush both served with distinction in 
World War Two, the firs
t as Commander in Chief of our Pacific fleet 
and a major, visionary architect of  the strategy employed in that theater 
of war, and the second as a frontline pilot of a Grumman TBM 
Avenger, who fought in several major engagements.
 39 This would be especial
ly true if the capital investment (a truck) is 
not insignificant relative to the net income of the entrepreneur.
                                                                                           DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 638 opportunity for gain beyond counting the number of 
individuals who have taken advantage of opportuniti
es.  
Thus, beyond defining actual entrepreneurial 
opportunity, it is imperative that the Board adopt an 
analysis that is grounded in concepts under which 

entrepreneurship actually operates, and which can answer 
the relevant question in the independent
-cont
ractor 
analysis of whether putative contractors have actual 
entrepreneurial opportunity for 
significant
 gain or loss. 
 Notably, as the majority
™s discussion makes apparent, 
the assessment of entrepreneurial opportunity is 

fundamentally an attempt to use ec
onomic concepts to 
delineate where the jurisdictional line of the Act should 

fall.  As a Board, we are forbidden to directly employ 

economists.  
See
 29 U.S.C. 
§ 154(a).  Our resulting lack 
of expertise is another reason why the Board
™s claim to 
deference i
s particularly weak in this case.  As I note 
above, I empathize with and fully understand that the 

majority is duty
-bound in this case to tackle the concept 
of entrepreneurial opportunity, and I agree with the 
majority on the general proposition that we sh
ould 
separate the actual economic opportunities from the 
merely theoretical.  But here, if the Board is to determine 

what is an actual entrepreneurial opportunity and what 
weight that opportunity must be given in assessing 
whether an individual is renderin
g services as an 
ﬁindependent business,
ﬂ it cannot overlook staple 
concepts of economics and econometrics in conducting 
its evidentiary review. I fear the majority has done that 

here, making any claim to deference even weaker.  
Although I am neither econom
ist nor statistician, I will 
do my best to demonstrate the apparent weaknesses in 
the majority
™s approach.
 Here, the majority
™s position is demonstrably incorrect 
in categorically asserting that: 
ﬁ[t]he fact that only a 
small percentage of workers in a 
proposed bargaining 
unit have pursued an opportunity demonstrates that it is 
not, in fact, a significant aspect of their working 
relationship with the putative employer.
ﬂ  The majority, 
although it apparently does not recognize this, is 
essentially claimin
g that because a sample (the 
bargaining unit and its routes) had few observed 
transactions, there is no entrepreneurial opportunity 
because no meaningful market activity exists.  Here, the 
ﬁsample size
ﬂ of routes associated with the proposed 
bargaining uni
t in this case is 18 single
-driver routes, 
from which the majority assumes it can measure whether 

there is overall economic opportunity.
40    40 The routes should comprise the correct sample, as we are looking 
to measure sales.  This is because entrepreneurial opportunity
Šone 
measurab
le form of it at least
Šcomes from the sale of a route, not the 
sale of a driver.
 But making statistical claims about economic 
opportunity (or anything else) based on low sample sizes 

is inherentl
y problematic.
  Samples smaller than 30 
typically are not useful in drawing empirically valuable 

inferences about broader phenomena, with the potential 

exception of randomized samples that also have a normal 
distribution curve of data (i.e.
, the archetypal
 ﬁbell 
curve
ﬂ41) within the sample.  See Frank L, Schmidt, John 
E. Hunter, Vern W. Urry,  
ﬁStatistical Power in 
Criterion
-Related Validation Studies,
ﬂ Journal of 
Applied Psychology
, 1976, Vol. 61, No. 4, 473
Œ485.  
This is because:
  [t]he law of large numbe
rs does guarantee that very 
large random samples will be highly representative of 

the population from which they are drawn. Those who 
falsely assume that small samples will be similarly 

representative are endorsing the law of small numbers. 
The result is a
 gross overestimation of the amount of 
information contained in small samples and the 
correlated overestimation of the power of statistical 
tests to extract this 
ﬁinformation.
ﬂ  Id. at 473.
42  See also Jacob Cohen, 
Statistical Power 
Analysis For The Behavi
oral Sciences
 (1987 ed.)  at 7 (
ﬁThe 
I note, however, an independent flaw in the majority™s limitation of 
the analysis of economic opportunity to single
-route drivers in the 
petitioned
-for unit.  Multiple
-route drivers are conveniently excluded 
from consideration as supervisors.  This avoids the question whether 
they are FedEx supervisors 
or supervisors of their own enterprise
 who, 
by investing capital to purchase more than one route, have 
demonstrated the 
economic opportunity in doing so.
 41 See, e.g., John E. Freund, 
Modern Elementary Statistics
 (7th ed. 
1988) at 218
Œ224 for a basic discussion of the normal distribution, its 
characteristics, and appearance.  Suffice it to say that the normal 
distribution s
hows a distribution of values clustering around some 
arithmetic mean (represented at ﬁ0ﬂ below)  that resembles the below 
figure:
     42 Two of the three authors of this study were officials at the 
Personnel Research and Development Center of the U.S. Civ
il Service 
Commission.  The authors note that sample sizes of 30 to 60 persons 
                                                                                                                   FEDEX HOME DELIVERY
 639 larger the sample size, other things being equal, the smaller 
the error and the greater the reliability or precision of the 

results.
ﬂ). Courts, including the Supreme Court, have recognized 
the problem with using small sample sizes to draw 

general inferences, in disparate impact discrimination 
cases, a class of cases where statistical proof is 
commonly used.  
See, e.g., 
Watson v. Fort Worth
 Bank & 
Trust
, 487 U
.S. 977, 996
Œ997 (1988) (discussing use of 
statistical evidence in disparate impact discrimination 

cases; 
ﬁWithout attempting to catalog all the weaknesses 
that may be found in such [statistical] evidence, we may 
note that typical examp
les include small or incomplete 
data sets and inadequate statistical techniques.
ﬂ) (internal 
citation omitted);  
Mayor of Philadelphia v. Educational 
Equality League
, 415 U.S. 605, 621 (1974) (in race 
discrimination case, 
ﬁthe District Court
™s concern for 
the 
smallness of the 
sample
 presented by the 13
-member 
panel was also well founded
ﬂ); 
Pollis v. New School for 
Social Research
, 132 F.3d 115, 121 (2d Cir. 1997) (
ﬁThe 
smaller the sample, the greater the likelihood that an 
observed pattern is attributable t
o other factors and 
accordingly the less persuasive the inference of 

discrimination to be drawn from it.
ﬂ); 
Coble v. Hot 
Springs School District No. 6
, 682 F.2d 721, 734 (8th 
Cir.1982) (sample of 
15 employment decisions over a 
course of 
8 years 
ﬁtoo small 
to support any inference of a 
discriminatory pattern or practice
ﬂ).  The sample of 18 
routes present in this case, then, is too small to draw an 

overall conclusion about the absence of an economic 
opportunity.  Moreover, there are fewer than 30 in the 
majority
™s posited sample, even if we looked at 
ﬁindividuals in the potential unit
ﬂ rather than routes as 
comprising the relevant group to measure market 

activity.  To compound matters, the majority is 

attempting to make a much more difficult inference tha
n were considered adequate by government entities at that time in 1976 
for criterion
-related validation studies (e.g.
, the type of study then used 
to detect evidence of race discr
imination).  Id. at 473.  However, they 
conducted an independent analysis of 406 studies with a much larger 

median size of 68, demonstrating that even with this larger sample size, 
there was a significant chance of ﬁfalse positives.ﬂ  Id. at 482.
  They 
fur
ther demonstrated that once sample size was reduced to 30, a 
criterion known to be 
valid across
 nearly half
 of the sample would now 
be reported by the studies 
as ﬁinvalidﬂ 73
 percent
 of the time
.  Id.  
Even I, with a layperson™s view of statistics, can see
 their point
Šattempting to make inferences with small samples can be little better 
than a coin toss.  See also Shinichi Nakagawa, ﬁForum: A farewell to 
Bonferroni: the problems of low statistical power and publication bias,ﬂ 
Behavioral Ecology
, Vol. 15 No.
 6 (June 2004): 1044
Œ1045 (measuring 
an experimental and control group, both of a sample size of 30, for a 
five variable test, and finding that the statistical power of such test to 
detect even a ﬁmediumﬂ
-level statistical effect is significantly less than
 acceptable).
 usually asserted from a sampling analysis, which 
typically is trying to prove the existence of something 

(e.g., discrimination in a hiring process).  Instead, the 
majority is essentially trying to prove a negative, i.e.
, that 
ﬁthere is no functioning mar
ket for route sales
ﬂ (and thus 
there is no entrepreneurial opportunity).
  In a statistical 
sense, trying to prove the absence of anything requires a 
much larger sample than a typical test.
43  See Cohen, 
Statistical Power Analysis
, at 4 (the 
ﬁpower
ﬂ of a 
statistical test is the probability that it will result in the 
conclusion that a phenomenon exists where it does in 

fact exist; discussing how statistical tests should have 

considerable statistical power in order to be useful); 
Table 2.4. at 54
Œ55 (showing h
ow, to conduct an analysis 
with the recommended statistical power of .80, and 
holding statistical significance constant, sample size 
must increase dramatically in order to detect phenomena 
of smaller and smaller effect); Douglas G
. Alonan, J
. Martin Bland,
 ﬁStatistics,
ﬂ  Absence of evidence is not 
evidence of absence
, British Medical Journal, Vol. 311, 

No. 7003 (Aug. 19, 1995), p. 485.  The majority appears 
to have fallen victim to a 
ﬁbelief in the law of small 
numbers,
ﬂ i.e., that viewing the experiences o
f a 
relatively small group of people in a large population can 
tell us anything about the economic opportunities present 
for either.
44  Low sample size is not the only problem.  Obviously, 
the sample we are presented with in this case was 
not randomly sele
cted; it represents instead a group 
consciously selected by the petitioner for election victory 
43 I note in this regard that the 
Roadway III
 Board drew its 
conclusions 
only after examining sales
 across Roadway™s entire 
national system
: Furthermore, it is unclear whether any driver has gained or 
profited materially from the sale of his service area.  For the most 
part, the evidence consists of unverified and incomplete 
information contained in e
-mail messages between Director 
Breese and s
ome other managers, none of which were parties to 
these transactions. . . . 
 The testimonial evidence shows that the sales by drivers 
Gonzales, Irions, Hawkins, and Steenburgen took place at 

Roadway™s behest, if not direction to the drivers, to sell or ris
k 
having their entire contract terminated. No gain was shown. 
In a 
system of over 5000 drivers assigned to over 300 terminals
, we 
find that these few forced sales, given their circumstances, are 
insufficient to support a finding of independent contractor s
tatus.
 326 NLRB at 853 (emphasis added).
 44 Amos Tversky and Daniel Kahneman, Hebrew University of 
Jerusalem, ﬁBelief in the Law of Small Numbers,ﬂ  
Psychological 
Bulletin
, 1971, Vol. 76, No. 2. 105
Œ110
 (erroneous intuitions about the 
laws of chance includ
e believing that (1) a sample randomly drawn 
from a population is highly representative, i.e.
, similar to the measured 
population in all essential characteristics and (2) sampling is a self
-correcting process; these beliefs lead to expectations about 
chara
cteristics of samples that underestimate true variability, at least for 
small samples).
                                                                                                                     DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 640 purposes and that petitioner believed was arguably 
appropriate as a bargaining unit.  Another problem is that 

the group of transactions that actually would supp
ly us 
with meaningful information across this sample is 

equally small.  In other words, we only have binary data 

on 
ﬁsales
ﬂ versus 
ﬁno sales
ﬂ (with no information on 
attempted sales, for example)
, and there is only one 
ﬁsale
ﬂ versus 
ﬁnon
-sale
ﬂ data point for each route.  To 
put it mildly, this is not a 
ﬁrobust data set.
ﬂ  There is no 
assurance that any distribution would be normal enough 

to justify drawing inferences about a market for sales 

from only this sample, and the majority posits none.
45    The majority does not address any of these core 
problems in its methodology.  Indeed, it does not even 

recognize that these are problems, or even views sales as 
relevant at all in this case.  This omission should not 
inspire judicial deference.    The
 linchpin of the 
majority
™s test
Šthat the mere measurement of (1) a low 
number of sales within
; (2) a small group of persons thus 
shows that
; and 
(3) there is no 
ﬁreal
ﬂ economic market in 
existence for those persons
Šsimply isn
™t so.
46 C. The Correct Approa
ch Would Have Been 
to  Review Whether There 
was 
a Market 
for Route Sales, 
and Using 
this Approach, 
the Case Should Have Been, 
at the Least, Remanded 
to Allow 
the 
 Employer 
and Petitioner 
to Submit Evidence 
on a Systemwide Basis
 Besides its failure to give sales any weight at all, or 
use the right tools and correct premises, the majority fails 
to identify any value benchmark for sales that would 
satisfy the test of actual entrepreneurial opportunity.  
Unfortunately, the majority a
pplies an inchoate 
ﬁsignificant aspect of the working relationship
ﬂ standard.  
But an entrepreneur
™s economic decision to exploit an 
entrepreneurial opportunity does not look to something 

that amorphous.  It depends instead on an assessment 
whether 
ﬁthe ex
pected value of the entrepreneurial profit 
will be large enough to compensate for the opportunity 
45 Indeed, it should be obvious that the 18 routes presented in the 
ﬁsampleﬂ used by the majority
Šwith one value of 
$6000  and 
17
 values of zero
Šare not distributed in 
any pattern like a normal bell 
curve.  See 
fn. 41, above.  The distribution within the sample instead 
has a standard sample deviation of 
over 300 units
, which would then 
dictate using an extremely large number of routes to ensure a 
statistically probative 
sample.  See George Snedecor and William 
Cochran, 
Statistical Methods
 (7th ed. Iowa State Univ. Press, 1980)
, at 
31, 53 (containing formulas for calculation of sample standard 
deviations and estimating an optimal sample size from an observed 
standard devia
tion).
 46 That, conversely, the existence of many transactions tend to show 
a functioning market is in place, however, is plausible to me, depending 

on what kind of transactions they are.
 costs.
ﬂ47  This would suggest use of the widely 
recognized and accepted 
fair market value 
standard to 
measure the actual value of route sales.  
ﬁFair market 
value
ﬂ is ﬁthe price at which the property would change 
hands between a willing buyer and a willing seller
ﬂ in a 
market consisting of all potential buyers and sellers of 
like business.
48  Once the Board has ascertained or at 
least estimated the fair market 
values of the 
entrepreneurial opportunities available to the drivers, it 
can then examine whether the entrepreneurial 
opportunity factor is significant enough to weigh in favor 

of finding independent contractor status.
 The relevant information necessary to
 determine the 
fair market value of an entrepreneurial opportunity will 

vary depending on the nature of the business in each 
case.  At this stage, and in this case, there is insufficient 
evidence in the record to provide anything more than 
minimal guidance
.  As noted previously, one 
entrepreneurial opportunity available to all drivers and 
which has already been taken by at least a couple of 
drivers is the opportunity to buy a route.  Thus, route 
sales would be a centrally important transaction and 
evidence 
of route sales would thus be equally central.  
For example, there is evidence of at least one driver who 
purchased his route for $6000.  That price did not include 
a vehicle and there is no other evidence about the 
transaction, such as the seller
™s ultimat
e profit from the 
sale.  There is also evidence that one of the drivers, 
before working at the Hartford terminal, had sold his 

route at a FedEx facility in Bethpage, N
ew 
York
, to 
another driver for $42,000.  Thus, in addition to the 

monetary value of the r
oute sale, evidence submitted 
should also include details as to whether a vehicle was 
included in the sale and the seller
™s ultimate profit.
   Another factor that affects the value of the routes is how 
often routes become available for sale.  At the time of the 
hearing, there were only 26 routes overall (the total 
number of routes serviced by single
- and multiple
-route 
drivers) at the Hartford 
terminal, but there is no evidence 
as to how many routes since 2000 have become available 
for purchase.
49  Furthermore, there is little evidence here 
47 Shane, Scott, and S. Venkataraman, ﬁThe promise of 
entrepreneursh
ip as a field of research.ﬂ  
Academy of Management 
Review
, Vol.
 25, No. 1, 217
Œ226, 223 (Jan. 2000) (ﬁThe decision to 
exploit an opportunity involves weighing the value of the opportunity 
against the costs to generate that value and the costs to generate 
value 
in other ways.ﬂ).
 48 U.S. v. Cartwright
, 411 U.S. 546, 551 (1973); 
Pratt, Shannon P., 
and Alina Niculita, 
Valuing a 
Valuing a Business: The Analysis and 
Appraisal of Closely Held Companies, 
(5th 
ed. 2008), pp. 41
Œ42.
 49 In this respect, I note that F
edEx™s proffer regarding systemwide 
evidence asserts that  a ﬁrepresentative listingﬂ of route sales in the 

New Jersey and New England areas contains 
no fewer than 
10
 such 
                                                                                         FEDEX HOME DELIVERY
 641 that would allow us to establish the relevant market for 
these routes, whether it be national, regional, o
r local.
50       The majority
™s approach disdains the need for 
complete information about the fair market value of the 

route sales.  Such evidence, they say, would not change 
the result reached here because their assessment of 
economic opportunity does not
 turn on 
ﬁsample size,
ﬂ ﬁbusiness valuation principles,
ﬂ and whether there was a 
ﬁmarket for route sales.
ﬂ  They are agnostic, at best, as to 
the relevance of such evidence.  They maintain that even 

accepting all the systemwide evidence of route sales that
 FedEx presented here and in the associated cases (see 
fn. 49, above), the outcome is still a finding of employee 

status.  I obviously disagree with their methodology.   
The fact
 that many sales 
are 
occurring with that much 
money changing hands between the
 drivers indicates that 
there are businesses of independent value being 
evaluated and sold by business owners who control these 

enterprises, as opposed to being mere episodes of work
 force reshuffling controlled by FedEx.
 Although the FedEx court did not 
necessarily require 
systemwide evidence for the same reasons as I do, it 

recognized that such evidence was relevant to the extent 
that multiroute drivers and other FedEx drivers 
nationwide operated under the same Operating 
Agreement as the petitioned
-for d
rivers in that case.
51  If the issue being examined were whether certain daily 
tasks support finding independent contractor or employee 

status, what other drivers in other terminals are doing 
sales, with amounts paid ranging from $15,000 to $55,000.  The parties 
have also agr
eed to incorporate the transcripts, decisions and directions 
of elections, and proffers of entrepreneurial activity from prior FedEx 
cases into the record in the instant case.  
FedEx Home Delivery (FHD) 
(Wilmington, MA) 
(Cases 
1ŒRCŒ22034
 and 
1ŒRCŒ22035, review 
denied 11/8/06); 
FHD (Worcester, MA) 
(Case 
1ŒRCŒ21966, review 
denied 3/23/06); 
FHD (Barrington, NJ) 
(Case 
4ŒRCŒ20974, review 
denied in relevant part 8/3/05); 
FHD (Fairfield, NJ)
 (Case 
22
ŒRCŒ12508, review denied 1/26/05).  The systemwide evide
nce in those 
cases shows that terms of routes sales vary with some transactions only 
involving the route, some including both the route and vehicle, and 
some including some financing such as a down payment and the 
assumption of vehicle loan payments. The e
vidence also shows that at 
least two transactions involved a broker and broker fees.  
 50 Determining a relevant market might be synonymous with 
determining a correct sample size.
 51 FedEx Home
, 563 F.3d at 499 fn. 6. In his partial dissent in 
FedEx 
Home
, Judge Garland disagreed with the majority™s ﬁview that the 
common
-law test has gradually evolved until one factor . . . has become 
the focus of the test . . . and can be satisfied by showing a few 

examples, or even a single instance, of a driver seizing an
 entrepreneurial opportunity.ﬂ  563 F.3d at 504.  Judge Garland found no 
such evolution but agreed that the Regional Director erred in preventing 
FedEx from introducing systemwide evidence concerning the number 
of route sales and the amount of profit and w
ould have remanded the 
case for further proceedings ﬁto give FedEx a fair opportunity to make 

its case under the appropriate test.ﬂ  Id. at 519.
 would be irrelevant.  But that is not the case here; the 
Board i
s required to analyze an 
ﬁopportunity for 
entrepreneurship
ﬂ factor which necessitates 
trying to 
prove or disprove the existence of a marketplace
 where 
profit can result.  Consequently, I think a far more 

prudent and accurate alternative to the task of 
dete
rmining the existence of a route sales market based 
only on 
ﬁthose individuals in the [18 route, 26 person] 
petitioned
-for unit
ﬂ would be to consider detailed 
evidence of other FedEx drivers
Šmultiroute and 
nationwide.  To that end, I would remand the case back 
to the Regional Director to reopen the record and accept 
relevant systemwide evidence to allow a proper 
determination of the fair market value of the 

entrepreneurial opportunities availa
ble to the drivers 
here, in line with my more comprehensive approach 

outlined above.  However, inasmuch as my colleagues 
state they would reach the same result here even if they 
were to consider the proffered systemwide evidence, I 

would hold, consistent w
ith the 
FedEx 
court
™s 
determination, that the existence of the actual sale or 
sales
52 evidenced here were enough to show 
entrepreneurial opportunity in that aspect of the 
relationship between the Hartford drivers and FedEx.  
This evidence, considered with 
other factors in a proper 

application of the statutorily
-required common
-law test, 
is sufficient to warrant finding the employer satisfied its 
burden to show independent contractor status.  
 Conclusion
 My colleagues maintain that entrepreneurial oppor
-tuni
ty for gain or loss remains a relevant consideration in 
the Board
™s independent
-contractor analysis, albeit, in a 
minimized role as 
ﬁone aspect of a relevant factor that 
asks whether the evidence tends to show that the putative 
contractor is, in fact, 
rend
ering services as part of an 
independent business
.ﬂ  I wish this were so.  In my view, 
the test they articulate is an impermissible diminution of 

the significance of entrepreneurial opportunity and, in 
any event, an unwarranted response to a judicial decis
ion 
that has substantial support in 
court and Board precedent.  
This test relegates evidence of entrepreneurial 
opportunity factor to such minor significance as to 

contravene the principle that the 
ﬁweight to be given a 
particular factor or group of factor
s depends on the 
factual circumstances of each case
.ﬂ [Emphasis added.]  
(Maj. Op. at 
2.)  In this and virtually all future cases 
where independent
-contractor status is contested, the 
majority has essentially determined that little weight be 

assigned to th
e entrepreneurial opportunity factor.  
Because the majority has failed to articulate a compelling 
52 See 
fn. 49
, above.  
                                                                                                                     DECISIONS O
F THE NATIONAL LABOR
 RELATIONS BOARD
 642 reason as to why such a drastic response is necessary to 
respond to the court
™s decision and to resolve this case, I 
respectfully dissent.  As I explained abo
ve, only after the 
case has been remanded back to the Regional Director to 

reopen the record and accept systemwide evidence can 

the Board have the ability to conduct a comprehensive 
analysis of the entrepreneurial opportunity factor.  
Lacking that comprehe
nsive evidence, and in the 
alternative as explained above, I would hold that that the 
employer satisfied its burden to show independent 
contractor status.  
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of 
the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargai
n with us on 
your behalf
 Act together with other employees for your 
benefit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to recognize and bargain 
with International Brotherhood of Teamsters, Local 

Union No. 671 as the exclusive collective
-bargaining 
representative of the employees in the bargaining unit.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

guaranteed above.
 WE WILL
, on reques
t, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the 
following bargaining unit:
  All contract drivers employed by us at our Hartford 
terminal, but excluding drivers and 
helpers hired by 
contract drivers, temporary drivers, supplemental 
drivers, multiple
-route contract drivers, package 
handlers, office clerical employees, and guards, 
professional employees and supervisors as defined in 
the Act.
 FEDEX 
HOME 
DELIVERY
, AN 
OPER
ATING 
DIVISION OF 
FEDEX 
GROUND 
PACKAGE 
SYSTEMS
, INC
.  The Board
™s decision can be found at 
Œwww.nlrb.gov/case/34
-CAŒ012735
 or by using the QR 
code below. Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.       